Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 1 of 103

FILED

SEP 0 8 2020
UNITED STATES DISTRICT COURT a
WESTERN DISTRICT OF TEXAS Hee SOREN OF tea
SAN ANTONIO DIVISION BY.

  

DR. GEORGE RICHARDSON, ROSALIE §
WEISFELD, AUSTIN JUSTICE
COALITION, COALITION OF TEXANS
WITH DISABILITIES, MOVE TEXAS
CIVIC FUND, and LEAGUE OF WOMEN
VOTERS OF TEXAS,

Plaintiffs,

y. Civil No. SA-19-cv-00963-OLG
TEXAS SECRETARY OF STATE, TRUDY
HANCOCK, in her official capacity as
BRAZOS COUNTY ELECTIONS
ADMINISTRATOR, and PERLA LARA, in
her official capacity as CITY OF
MCALLEN, TEXAS SECRETARY,

Defendants.

CO 08 060A Gan 00n Can 601 009 0D 60 60m con *on oon cin Co cin cin con con co

MEMORANDUM OPINION AND ORDER
On this date, the Court considered Plaintiffs’ Motion for Summary Judgment (docket no.
65) (“Plaintiffs’ Motion”) and the Texas Secretary of State’s Motion for Summary Judgment
(docket no. 70) (the “Secretary’s Motion”). Having reviewed the complete record and for the
reasons set forth below, Plaintiffs’ Motion is granted in part, and the Secretary’s Motion is denied
in part. Specifically, Plaintiffs’ Motion is granted to the extent Plaintiff Rosalie Weisfeld and
Plaintiff Coalition of Texans with Disabilities seek summary judgment on their due process claims

(“Count One”) and “undue burden”/"right to vote” equal protection claims (“Count Two”) against
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 2 of 103

the Secretary, and the Secretary’s Motion is denied as to those claims.' Based on those claims, the
Court concludes that immediate, partial injunctive relief is also appropriate.”
BACKGROUND

This case arises from provisions of the Texas Election Code (the “Election Code” or
“Code”) related to the process of voting by mail, and specifically, the signature-comparison
procedures utilized to determine whether a ballot should be accepted or rejected. Like many states,
the State of Texas (“Texas” or the “State”) offers certain voters the opportunity to vote by mail.
Specifically, Texas offers the opportunity to vote by mail to voters who are outside of their county
of residence during an election, voters with disabilities, voters 65 years-of-age or older, and certain
voters confined in jail but otherwise eligible to vote. See Tex. Elec. Code §§ 82.001-.004.

In order to vote by mail, an eligible voter must first request a mail-in ballot by completing
a mail-in ballot application at least 11 days before the election day. Jd. at §§ 84.001, 84.007. As
part of the application, the voter signs a certificate attesting that the voter “certif[ies] that the
information given in this application is true” and “understand[s] that giving false information in
this application is a crime.” Docket no. 65-1, Ex. 6. If the voter’s application complies with all
requirements, local election officials provide the voter with an official ballot, ballot envelope and
cartier envelope. See Tex. Elec. Code §§ 86.001(b), 86.002(a). In order to cast his or her vote by
mail, the voter must mark the ballot, place it in the official ballot envelope provided by the county,

seal the official ballot envelope, place the official ballot envelope in the carrier envelope provided

 

' For the reasons set forth in Sections I and IV of this Order, the merits of Plaintiffs’ other claims
against the Secretary and all claims against the other defendants will be addressed by separate
order, if necessary. For the same reasons, the other pending summary judgment motions will also
be addressed by separate order, if necessary. See docket nos. 64, 65, 66 & 70.

* For the reasons set forth in Section III of this Order, the Court will determine whether additional
injunctive relief is appropriate following the November 3, 2020 elections.

2
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 3 of 103

by the county, seal the carrier envelope, and sign the certificate on the carrier envelope. Id. at
§ 86.005(a)-(c). Specifically, the carrier envelope certificate requires the voter to “certify that the
enclosed. ballot expresses [the voter’s] wishes independent of any dictation or undue persuasion
by any person,” and includes a line for the voter’s signature across the flap of the envelope. Id. at
§ 86.013(c). The carrier envelope then must be returned to the county in a timely manner. Id. at
§ 86.006(a). As shown, neither the ballot application nor the carrier envelope (i) instruct the voter
how to sign his or her name or (ii) notify the voter that the signatures on the application and carrier .
envelope will be used as part of any comparison process. See docket no. 84, Ingram Dep. at 32:25-
35:4, 103:9-15.

Following the receipt of a voter’s mail-in ballot, the Election Code instructs each local
jurisdiction’s Early Voting Ballot Board (“EVBB”) or Signature Verification Committee (“SVC”)
to open the ballot envelope and determine whether to accept or reject the voter’s ballot.> See id. at
§§ 87.001, 87.027(a-1), 87.041. The Section states that a ballot may only be accepted if various
' conditions are satisfied. Jd. at § 87.041(b). One such provision, which is central to this lawsuit,
states that a ballot must be rejected if the EVBB or SVC concludes that the signature on the carrier
envelope or ballot application was “executed by a person other than the voter, unless signed by a

witness.” Jd. at § 87.041(b)(2).4 The Election Code provides guidance as to which signatures an

 

3 The signature-comparison process is generally conducted by the Early Voting Ballot Board, a
statutorily required board established in each county that includes representatives from county
parties. See generally Tex. Elec. Code § 87.001. However, the local jurisdiction’s Early Voting
Clerk (“EVC”) may determine that a Signature Verification Committee should be established, in
which case the SVC will perform the signature reviews rather than the EVBB. See generally id. at
§ 87.027. An SVC is also mandatory if the EVC receives a timely petition of at least 15 registered
voters requesting such a committee. Jd. at § 87.027(a-1).

“ The relevant provision of the Election Code states that a ballot may only be accepted if “neither
the voter’s signature on the ballot application nor the signature on the carrier envelope certificate
is determined to have been executed by a person other than the voter, unless signed by a witness.”

3
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 4 of 103

EVBB or SVC should use for the purposes of comparison and states that the “committee shall
compare the signature on each carrier envelope certificate . . . with the signature on the voter’s:
ballot application.” See id. at § 87.027(i); see also id. at § 87.041(b)(2). The Code provides that
the “committee may also compare the signatures with any two or more signatures of the voter
made within the preceding six years and on file with the county clerk or voter registrar.” Jd. at
$§ 87.027(1), 87.04 1(e). However, the Election Code contains no guidance as to the appropriate
procedure or standard for determining whether two signatures “match,” and instead, signature
reviewers are merely instructed to use their “best judgment.” See docket no. 65-1, Ex. 4 p. 35;
docket no. 84, Ingram Dep. at 50:15-51:5. Similarly, the Election Code does not require that EVBB
or SVC members receive training in evaluating signatures. See docket no. 65-1, Ex. 4; docket no.
84, Ingram Dep. at 49:2-5; docket no. 84, Hancock Dep. at 31:8-19, 73:6-17. For that reason, one
local election official agreed that—under the existing policies—whether a ballot is accepted or
rejected very well may vary depending on which members of the review committee conduct the
comparison. See docket no. 84, Hancock Dep. at 123:4-12.

If a ballot is rejected on the basis of the EVBB’s or SVC’s signature comparison, the
Election Code only requires that the voter be notified about the rej ection of his or her ballot within
10 days following the election. Jd. at § 87.043 1(a). Prior to a mail-in ballot’s rejection, the Election
Code does not require that local jurisdictions provide an opportunity for the voter to (i) verify his
or her identity, (ii) demonstrate that he or she did indeed sign the relevant documents, or (iii)
otherwise challenge the signature verification determination. Instead, the Election Code states that

a “county election officer may petition a district court for injunctive or other relief as the court

 

Id. at § 87.041(b)(2). The Election Code also sets restrictions as to which voters may utilize the
witness alternative. See, ¢.g., id. at § 1.011(a).
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 5 of 103

determines appropriate” if the county election officer “determines a ballot was incorrectly rejected
or accepted by the [EVBB].” Jd. at § 87.127(a) (emphasis added). Interestingly, Texas voters who
make other mistakes during the voting process—including those who fail to bring photo
identification for in person voting and those who forget to sign the carrier envelope altogether—
are provided with a specific opportunity to “cure” under the Election Code prior to their ballot’s
rejection. See Tex. Elec. Code §§ 63.001(g), 65.0541, 86.011(d). Unsurprisingly, Plaintiffs
assert—and the Texas Secretary of State’s (the “Secretary”) Director of Elections acknowledged—
that the existing signature-comparison procedures may result in certain mail-in ballots being
improperly rejected. See docket no. 84, Ingram Dep. 76:23-77:7. And as a result of the
implemented procedures, the record demonstrates that Texas counties rejected at least 3,746 mail-
in ballots during the 2018 general election and at least 1,567 mail-in ballots during the 2016 general
election solely on the basis of mismatching signatures. See docket no. 65-1, Ex. 16.

Plaintiffs in this case include both individuals who had their votes rejected on the basis of
signature “mismatches” and various organizations whose members and/or whose services are
allegedly impacted by the State’s mail-in voting signature-comparison procedures. Plaintiff
Dr. George Richardson (“Richardson”) had his mail-in ballot rejected by Brazos County officials
during the 2018 general election. See docket no. 65-1, Ex. 25. Similarly, during a city run-off
election in 2019, the City of McAllen rejected Plaintiff Rosalie Weisfeld’s (“Weisfeld,” and with
Richardson, the “Individual Plaintiffs’) mail-in ballot. See docket no. 65-1, Ex. 33. The record
demonstrates that the Individual Plaintiffs were each eligible to vote by mail,> each mailed in his

or her respective ballot well before the election date, and each complied with all instructions on

 

° Richardson was eligible to vote by mail as a voter over the age of 65, and Weisfeld was eligible
to vote by mail as a voter who was outside of her county of residence on election day. See docket
no. 65-1, Exs. 21 & 30.
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 6 of 103

both the application and carrier envelope, including by signing each document in the appropriate -
certification portion. See docket no. 65-1, Exs. 18-20, 25, 30-33. Notwithstanding those efforts,
each Individual Plaintiffs ballot was nonetheless rejected on the basis of a perceived signature
“mismatch,” and each Individual Plaintiff was not notified until after the election that his or her
respective ballot had been rejected. See docket no. 65-1, Exs. 21, 25, 30, 33. Notably, Weisfeld’s
ballot was rejected even though she had previously served as a member on the EVBB in Hidalgo
County. See docket no. 84, Weisfeld Dep. at 68:22-71:20. And Richardson’s ballot was rejected
despite the fact that he specifically contacted local Brazos County officials to notify them of their
mistake following his receipt of his rejection notice. See docket no. 84, Richardson Dep. at 30:9-
19, 31:21-32:1. The record demonstrates that each of the Individual Plaintiffs is qualified to—and
intends to—vote by mail again in the future. See docket no. 65-1, Ex. 30 {4 3, 13-16; docket no.
84, Weisfeld Dep. at 22:20-23, 26:22-27:5; docket no. 65-1, Ex. 21 $4 3, 12.

Whereas each of the Individual Plaintiffs have previously had a ballot improperly rejected
as a result of the existing signature-comparison procedures, Plaintiffs Coalition of Texans with
Disabilities (“CTD”), Austin Justice Coalition (“AJC”), MOVE Texas Civic Fund (“MOVE”) and
League of Women Voters (“LWV”) (collectively, the “Organizational Plaintiffs”) each undertake
voter registration, voter outreach, voter support, and/or voter education efforts in Texas. See
generally docket no. 65-1, Exs. 35, 45, 49, 60. Certain efforts made by the Organizational Piaintiffs
have been conducted in response to the challenged signature-comparison procedures. For example,
CTD specifically produces informational materials for voters—including its members with
disabilities and others—that provide notice of the signature-comparison process, advise voters that
they must be careful to ensure their signatures “match,” and warn voters that any failure to

adequately “match” their signatures may result in disenfranchisement. See, e.g., docket no, 65-1,
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 7 of 103

Exs, 46 & 47. The Organizational Plaintiffs argue that their missions are frustrated and that they
are forced to expend additional resources as a result of the signature-comparison procedures
utilized on mail-in ballots. See docket no. 74 p. 4. |

In the instant lawsuit, the Individual Plaintiffs and Organizational Plaintiffs challenge the
State’s existing signature-comparison procedures. See generally docket no. 1. ‘Plaintiffs
specifically take issue with both (i) the inherent flaws in the signature-comparison process
(including the lack of uniform comparison standards or training regarding signature “matching”)
that result in incorrect ballot rejections and (ii) the fact that voters are provided no meaningful
notice of a rejected ballot nor a meaningful opportunity to cure an improper rejection based on a
perceived signature-mismatch. See id. at § 47, 50. Plaintiffs correctly note that—as a result of the
challenged features of the existing signature-comparison process for mail-in ballots—voters who
were eligible to vote by mail and who chose to do so suffered disenfranchisement. See id. at ] 57.
Plaintiffs further argue that the disenfranchisement of eligible voters will continue to occur in the
future absent changes to the applicable signature-comparison procedures. See id. Similarly, the
Organizational Plaintiffs argue that they will continue to be forced to expend resources heiping
voters avoid disenfranchisement due to improper signature rejections so long as Texas’s existing
procedures remain unchanged. See id. at J] 14, 18, 23, 26. On that basis, Plaintiffs filed the present
action seeking declaratory and injunctive relief against Defendants.

Specifically, Plaintiffs seek relief against Defendant Texas Secretary of State (the
“Secretary”), Defendant Trudy Hancock (“Hancock”), and Defendant Perla Lara (“Lara”), The
Secretary is sued in her official capacity as the Chief Election Officer of the State of Texas, See
Tex. Elec. Code § 31.001(a). Hancock is sued in her official capacity as the Brazos County

Elections Administrator (“Brazos EA”), and Lara is sued in her official capacity as the Secretary
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 8 of 103

of the City of McAllen, Texas (“McAllen City Secretary,” and, collectively with Brazos EA, the
“Local Defendants’). Plaintiffs’ Complaint asserts the following causes of action against each of
the Defendants: (1) a claim by all Plaintiffs alleging violations of the Due Process Clause of the
Fourteenth Amendment for Defendants’ alleged failure to provide pre-rejection notice and an
opportunity to cure to voters whose ballots are rejected on the basis of a perceived signature
mismatch (“Count One”); (2) a claim by all Plaintiffs alleging violations of the Equal Protection
Clause of the Fourteenth Amendment due to an allegedly severe burden that has been placed on
the right to vote that is not justified by a legitimate government interest (“Count Two”);° (3) a
separate claim by all Plaintiffs alleging violations of the Equal Protection Clause of the Fourteenth
Amendment due to the Secretary’s, State’s and/or Local Defendants” failure to provide any
uniform guidelines or principles regarding the comparison of signatures (“‘Count Three”); and (4)
a claim asserted only by Plaintiff CTD alleging violations of Title II of the Americans. with
Disabilities Act (“ADA”), 42 U.S.C. § 12131, ef seg., and the Rehabilitation Act of 1973 (“RA”),
29 U.S.C. § 794 (“Count Four”). See docket no. 1.

_ Following completion of discovery, each party filed a Motion for Summary Judgment
seeking summary judgment on each of the pending claims. See docket no. 64 (the “McAllen
Motion”); docket no. 65; docket no. 66 (the “Brazos Motion”); docket no. 70. Each party also filed
responses and/or replies to the various summary judgment motions. See docket nos. 73, 74, 75, 76,
77, 79 & 80. In support of their arguments, the parties attached voluminous appendices of
deposition testimony, affidavits, and documentary evidence to their motions and responses. In

addition to relying on the aforementioned materials, Plaintiffs also rely on the expert analysis of

 

© Throughout this Order, this theory of relief will be referred to as Plaintiffs’ “undue burden” and/or
“right to vote” claim. See Section ILC, infra.
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 9 of 103

Dr. Linton Mohammed, Ph.D., a certified Forensic Document Examiner, whose research and
professional experience focus upon handwriting, signature identification, and the scientific
approach to analyzing questioned signatures,’ See generally docket no. 65-1, Ex. 14 9 1-12;
docket no. 84, Mohammed Dep. at 13:22-14:1,

After completing its initial review of the materials provided by the parties, the Court
requested that the parties provide the complete transcripts for each of the depositions cited in the
motions. See docket no. 83. In response to the Court’s order, the parties provided the Court with a
helpful joint appendix containing the requested materials. See docket nos. 84 & 85. In addition,
the Court issued an Order requesting additional briefing as to the appropriate remedy in the event

Plaintiffs’ constitutional claims were meritorious, See docket no. 88. In response to that Order, the
| parties provided the Court with detailed briefing. See docket nos. 89, 91, 92, 93, 96 & 98.
LEGAL STANDARD
Under the Federal Rules of Civil Procedure, summary judgment is appropriate “if the
pleadings, depositions, answers to interrogatories, and admissions on file, together with affidavits,

if any, show that there is no genuine issues as to any material fact and that the moving party is

entitled to judgment as a matter of law.” See Fed. R. Civ. P. 56(c). In making the determination -

of whether a genuine issue of material fact exists, the court reviews the facts and inferences to be

 

” The Secretary’s response to Plaintiffs’ Motion explains why the Secretary believes
Dr. Mohammed’s opinions are “unhelpful” in this case. See docket no. 75 pp. 15-16. However, no
party appears to explicitly challenge Dr. Mohammed’s expertise or the substance of his testimony,
and notably, the Secretary and Brazos EA also rely on Dr. Mohammed’s testimony for other
purposes in their briefing. See docket no. 70 p. 5 n.8; docket no. 73 p. 11. Additionally, a case law
search demonstrates that courts have accepted Dr. Mohammed’s expert opinions in other cases
involving challenges to similar signature-comparison procedures used by other states, See, e.£.,
Saucedo v. Gardner, 335 F, Supp. 3d 202, 213 (D.N.H. 2018); Frederick v. Lawson,
119CV01959SEBMJD, 2020 WL 4882696, at *14 (S.D. Ind. Aug. 20, 2020).

9
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 10 of 103

drawn from them in the light most favorable to the non-moving party. Reaves Brokerage Co., Inc.
v. Sunbelt Fruit & Vegetable Co., Inc., 336 F.3d 410, 412 (5th Cir, 2003).

At the summary judgment stage, the movant bears the burden of identifying those portions
of the record it believes demonstrate the “absence of a genuine issue of material fact.” Lincoln
Gen. Ins. Co. v, Reyna, 401 F.3d 347, 349 (5th Cir. 2005). However, the movant need not negate
the elements of the non-movant’s case. See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540
(5th Cir. 2005), The moving party may meet its burden “by pointing out ‘the absence of evidence
supporting the nonmoving party’s case.’” Duffy v, Leading Edge Products, Inc., 44 F.3d 308, 312
(Sth Cir, 1995) (quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 913 (Sth Cir. 1992)). If the
movant satisfies its burden, the non-moving party must present specific facts which show “the
existence of a genuine issue concerning every essential component of its case.” Am. Eagle
Airlines, Inc. v. Air Line Pilots Ass’n, Int’l, 343 F.3d 401, 405 (5th Cir, 2003) (citation and internal
quotation marks omitted); see also Lincoln Gen. Ins. Co., 401 F.3d at 349. At the summary
judgment stage, the non-movant cannot meet its burden with “conclusory allegations” or
“unsubstantiated assertions.” Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530
F.3d 395, 399 (Sth Cir, 2008). In the absence of any proof, the court will not assume that the non-
movant could or would prove the necessary facts. Little v. Liquid Air Corp., 37 F.3d 1069, 1075
(5th Cir, 1994) (citing Lujan v. Nat’! Wildlife Fed’n, 497 U.S. 871, 888 (1990).

A genuine issue of material fact exists when the evidence is such that a reasonable jury
could return a verdict for the non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (Sth Cir. 2009)
(citing Anderson v. Liberty Lobby, Inc., 477 US. 242, 248 (1986)). “As to materiality, the
substantive law will identify which facts are material.” Anderson, 477 US. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly preclude

10
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 11 of 103

the entry of summary judgment.” Jd. “Factual disputes that are irrelevant or unnecessary will not
be counted.” Jd.
DISCUSSION

As noted above, presently pending before the Court are numerous claims asserted against
each of the three Defendants, as well as four motions for summary judgment with respect to those
claims. In light of the impact the pending claims and issues may have on the upcoming
‘November 3, 2020 elections, and in order to promptly issue this Order, the Court has concluded
that it is appropriate for it to focus its analysis only on certain Plaintiffs’ claims against the
Secretary. Indeed, as explained in subsequent Sections, narrowing the claims and issues that are
addressed in this Order permits the Court to issue an order that both (i) addresses the relevant legal
issues and (ii) affords time such that the appropriate remedy may be implemented prior to the
November 2020 elections. See Section IV, infra.

Accordingly, although evidence related to each of the parties is relevant to the merits of
the claims (and will be discussed in the Court’s analysis), this Order will only specifically
determine whether summary judgment is appropriate with respect to Plaintiff Weisfeld’s and
Plaintiff CTD’s due process and “undue burden”/"right to vote” equal protection claims against
the Secretary. See docket no. 1, “Count One” & “Count Two.” For the reasons set forth in Sections
I-II of this Order, the Court concludes that Plaintiffs Weisfeld and CTD are entitled to'summary
judgment on each of those claims, The Court further concludes that immediate injunctive relief is
appropriate in advance of the November 3, 2020 elections. Finally, for the reasons set forth in
Section IV of this Order, all remaining claims and motions (including Plaintiff Weisfeld’s and

Plaintiff CTD’s other claims and all claims against the Local Defendants) will be held in abeyance

1]
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 12 of 103

pending a hearing following the November 2020 elections and/or the resolution of any appeal of
this Order.
I. Subject-Matter Jurisdiction and Standing

Before addressing the merits of Plaintiffs’ claims, the Court will first address whether
Plaintiffs’ have standing to bring the asserted claims and whether the Secretary is a proper
defendant with respect to those claims. The Secretary contends that Individual Plaintiffs lack
Article III standing to seek injunctive relief because it is “speculative” as to whether they will
again suffer the same “injury in fact” in the future. See docket no. 75 pp. 3-5. The Secretary argues
that the Organizational Plaintiffs lack organizational standing and associational standing because
they too cannot satisfy the “injury in fact” requirement. See id. at pp. 5-9; docket no. 70 pp. 15-20.
Additionally, the Secretary argues that Plaintiffs lack standing as to claims against the Secretary
because they cannot satisfy the traceability and/or redressability requirements for Article III
standing as to the Secretary. See docket no. 70 pp. 13-15. The Secretary also contends that
Plaintiffs’ claims against the Secretary are barred by sovereign immunity, See id. at pp. 11-12.
Finally, the Secretary argues that the Organizational Plaintiffs lack statutory standing under 42
U.S.C. § 1983 to assert constitutional claims against the Secretary. See id. at pp. 20-21. .

Having reviewed the record, it is apparent that Plaintiffs Rosalie Weisfeld and CTD have
standing to seek the declaratory and injunctive relief against the Secretary sought by Plaintiffs.
Accordingly, the Court will explain why those Plaintiffs have “individual” and “organizational”
standing, respectively, and for the purposes of efficiency—given the upcoming election—the
Court will decline to specifically analyze whether other Plaintiffs also have standing. Indeed, ina
lawsuit for injunctive relief, the presence of one party with standing is sufficient to satisfy

Article III’s case or controversy requirement. See Texas v. United States, 945 F.3d 355, 377-78

12
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 13 of 103

(5th Cir. 2019) (“Only one plaintiff need succeed because one party with standing is sufficient to
satisfy Article III’s case-or-controversy requirement.”) (internal quotations omitted); Texas v.
United States, 809 F.3d 134, 151 (Sth Cir. 2015) (same); see also Rumsfeld v. Forum for Acad. &
Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006); Crawford v. Marion Cty. Election Bd., 472
F.3d 949, 951 (7th Cir. 2007) (citing Texas Democratic Party v. Benkiser, 459 F.3d 582, 585-86
(Sth Cir. 2006)) (other citations omitted), Additionally, the Court will also explain why the
Secretary is a proper defendant as to Plaintiffs’ claims and why Plaintiffs’ claims against the
Secretary are not barred by sovereign immunity. Finally, the Court will discuss why Plaintiff CTD
also has prudential standing under § 1983 to assert constitutional claims against the Secretary.

A. Legal Standard for Article III Standing

. The constitutional requirement of standing contains three elements: “To establish standing

under Article III of the Constitution, a plaintiff must demonstrate (1) that he or she suffered an
injury in fact that is concrete, particularized, and actual or imminent, (2) that the injury was caused
by the defendant, and (3) that the injury would likely be redressed by the requested judicial
relief.” Thole v. U.S. Bank N.A., No. 17-1712, —— U.S. ——, 140 S.Ct. 1615 (U.S. June 1, 2020)
(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). The same requirements also
apply to entities seeking to establish that they have “associational” or “organizational” standing.
see OCA-Greater Houston v. Texas, 867 F.3d 604, 609-10 (5th Cir. 2017).

“Associational standing” is derivative of the standing of the association’s members,

requiring that they have standing and that the interests the association seeks to

protect be germane to its purpose. By contrast, “organizational standing” does not

depend on the standing of the organization’s members. The organization can

establish standing in its own name if it meets the same standing test that applies to
individuals.

7d. at 610 (citations and some internal quotation marks omitted).

13
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 14 of 103

“[TyYhe injury in fact requirement under Article III is qualitative, not quantitative, in
nature,” and the injury “need not be substantial.” OCA-Greater Houston, 867 F.3d at 612
(citations, internal quotation marks and brackets omitted). Thus, while an injury in fact must be
(a) “concrete and particularized” and (b) “actual or imminent, not conjectural or hypothetical,”
Lujan, 504 U.S. at 560 (internal citations and quotation marks omitted), “it need not measure more
than an ‘identifiable trifle.” OCA-Greater Houston, 867 F.3d at 612 (quoting Ass’ of Cmty Orgs.
jor Reform Now v. Fowler, 178 F.3d 350, 358 (5th Cir. 1999)).

B. Injury in Fact—Weisfeld’s Individual Standing

The Fifth Circuit recently explained what an individual plaintiff must demonstrate in order
to satisfy the “injury in fact” requirement for the purposes of seeking injunctive and declaratory
relief. Specifically, in Stringer v. Whitely, the Fifth Circuit explained as follows:

Because injunctive and declaratory relief cannot conceivably remedy any past

wrong, plaintiffs seeking injunctive and declaratory relief can satisfy the

redressability requirement only by demonstrating a continuing injury or threatened

future injury. That continuing or threatened future injury, like all injuries supporting

Article III standing, must be an injury in fact. To be an injury in fact, a threatened

future injury must be (1) potentially suffered by the plaintiff, not someone else; (2)

conerete and particularized, not abstract; and (3) actual or imminent, not conjectural

or hypothetical. The purpose of the requirement that the injury be imminent is to

ensure that the alieged injury is not too speculative for Article III purposes. For a

threatened future injury to satisfy the imminence requirement, there must be at least
a substantial risk that the injury will occur. ”

942 F.3d 715, 720-21 (Sth Cir. 2019) (internal quotations and citations omitted). Relying on the
Fifth Circuit’s Stringer opinion, the Secretary argues that the Individual Plaintiffs cannot satisfy
this standard because it is “speculative that Individual Plaintiffs will vote this way” and “there is

‘no basis to conclude that their hypothetical future ballots will be rejected.” Docket no. 75 p. 4.

14

 
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 15 of 103

Having reviewed the record, the Court finds the Secretary’s arguments to be misplaced as
to Plaintiff Weisfeld.* As an initial matter, the Secretary’s assertion completely ignores the record
evidence demonstrating that Weisfeld has repeatedly voted by mail in the past and will continue
to vote by mail in the future. See docket no. 65-1, Ex. 30 193, 13-16; docket no. 84, Weisfeld Dep.
at 22:20-23, 26:22-27:5. Specifically, the record demonstrates that Weisfeld recently suffered
traumatic injuries in a car accident and that, as a result, she will be voting by mail under the
disability qualification in upcoming elections. See docket no. 65-1, Ex. 30 { 16; docket no. 84,
Weisfeld Dep. at 77:1-8. Moreover, Weisfeld is 63 years old, and she stated that when she turns
65, she will vote by mail for that reason as well. See docket no. 65-1, Ex. 30 { 15. Finally, in the
event she is absent from Hidalgo County (where she resides) in any upcoming elections—which
may be the case given that her doctors and therapists are located in Houston—Weisfeld also plans
to vote by mail for that reason as well. See id. at { 16; docket no. 84, Weisfeld Dep. at 77:1-25.

In this important way, the present circumstances are distinguishable from those in Stringer.
In Stringer, the plaintiffs asserted that the State’s motor voter online registration practices violated
plaintiffs’ equal protection rights and the National Voter Registration Act’s provisions that require
simultaneous driver’s license and voter registration applications. See Stringer v. Pablos, 320 F.
Supp. 3d 862 (W.D. Tex. 2018). Because the record—at that time—did not contain “[p]laintiff-
specific evidence” that any of the plaintiffs would again become “both unregistered to vote and
eligible to renew their driver’s licenses using the [challenged] DPS system,” the Fifth Circuit held
that plaintiffs had not shown that there was a “substantial risk” that plaintiffs would again become

unregistered and eligible to renew their driver’s licenses online. Stringer, 942 F.3d at 722-23. In

 

* To be clear, the Court has not concluded that the Secretary’s arguments have merit as to Plaintiff
Richardson. For the reasons set forth above and in Section IV, infra, the Court has not conducted
that analysis as part of this Order.

15
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 16 of 103

this case, the record clearly demonstrates that Weisfeld will again vote by mail in the future, and
thus, she wil! again be subjected to the challenged voting procedures.

Further, although it is true that the “past wrong” of Weisfeld’s improperly rejected 2019
ballot cannot be remedied by the declaratory and injunctive relief sought here, see Stringer, 942
F.3d at 720, the prior rejection of Weisfeld’s ballot certainly may be considered when evaluating
the risk that such harm will occur again. See O'Shea v. Littleton, 414 U.S. 488, 496 (1974) (stating
that “past wrongs are evidence bearing on whether there is a real and immediate threat of repeated
injury”). Incredibly, Weisfeld previously served as a member on the EVBB in Hidalgo County,
and thus, she was aware of both the requirement that her signatures match and the applicable
signature-comparison process. See docket no. 84, Weisfeld Dep. at 70:1-71:20. Notwithstanding
her familiarity with the process, however, even her ballot was rejected for a perceived signature
mismatch. Given that her efforts to comply with the signature requirement were apparently
insufficient to satisfy the comparison standards that were being applied by the specific review
committee on the date in question, there is clearly a realistic chance that such a rejection will occur
again with respect to her ballot.

Because it is clear that Weisfeld will vote by mail in the near future as a disabled voter, a
voter out of the county, and—beginning in less than two years—as a voter over the age of 65, the
Secretary’s argument appears to ultimately rest on the fact that Weisfeld’s mail-in ballots in
upcoming elections might not be rejected due to a signature mismatches. See docket no. 75 p. 4
(asserting that “there is no basis to conclude that [Individual Plaintiffs’ ] hypothetical future ballots
will be rejected.”). And of course, that is true. But there is no “threshold” probability of
disenfranchisement that a plaintiff must prove in order to demonstrate “substantial risk,” and there

certainly is no requirement that a plaintiff demonstrate that he or she is certain to have her ballot

16
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 17 of 103

rejected, Indeed, if that were the case, no voter could challenge the signature-comparison
procedures at issue, as no voter would be able to show with certainty that his or her “future ballots
will be rejected” until after that harm has occurred.

To be clear, it is true that some Texas voters may not have standing to challenge the
signature-comparison procedures at question. Indeed, a voter who is ineligible to vote by mail
certainly could not demonstrate a substantial risk that his or her ballot may be rejected on the basis
of a perceived signature mismatch on a mail-in ballot, But in this case, the record contains specific
evidence demonstrating that (i) Weisfeld will again vote by mail on the basis of her disability (and
on other bases), (ii) Weisfeld will again be subjected to the same challenged procedures, and
(iii) Weisfeld has previously been unable to “match” her signatures (at least to the satisfaction of
one prior review committee).’ See Self Advocacy Sols. N.D, v. Jaeger, 3:20-CV-00071, 2020 WL
2951012, at *5 (D.N.D. June 3, 2020) (finding that individual plaintiff had standing to challenge

‘similar signature comparison procedures and stating that “[clonsidering election officials _
incorrectly rejected [the] ballot [of a mail-in voter plaintiff with a disability] in the 2018 general
election for a signature discrepancy—coupled with the fact that she will again have to vote by mail
in the upcoming primary because of the COVID-19 pandemic—there is a realistic threat of an
impending deprivation of her right to vote.”).

In this way, this is not a case of Weisfeld attempting to remedy a “generalized grievance

available to all Texans.” Stringer, 942 F.3d at 722. Instead, there is “plaintiff-specific” proof

 

” The Court’s conclusion with respect to Weisfeld’s standing is not dependent on the fact that
Weisfeld’s ballot was previously rejected. A plaintiff need not necessarily demonstrate that he or
she suffered an injury in the past in order to seek an injunction to prevent threatened future harm.
See note 33, infra. Instead, the evidence of the “past wrong” to Weisfeld merely solidifies the
Court’s conclusion that Weisfeld faces a “substantial risk” of the improper rejection of her ballot
in the future. See O'Shea, 414 U.S. at 496 (stating that “past wrongs are evidence bearing on
whether there is a real and immediate threat of repeated injury”).

17
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 18 of 103

demonstrating that Weisfeld faces a substantial risk that her ballot will again be improperly
rejected, and thus, “[o]n these facts, the prospect of future [harm to Weisfeld] is far from imaginary
or speculative.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 165 (2014) (citation and internal
quotations marks omitted). Thus, Weisfeld has shown “a continuing or threatened future injury to
[herself],” Stringer, 942 F.3d at 721, and for that reason, she has satisfied the “injury in fact”
" requirement necessary to request the declaratory and injunctive relief sought by Plaintiffs in this
case.

C. Injury in Fact—CTD’s Organizational Standing

An “organization can establish standing in its own name if it meets the same standing test
that applies to individuals.” OCA-Greater Houston, 867 F.3d at 610 (citations and internal
quotation marks omitted). The Secretary argues that no Organizational Plaintiff can satisfy the
injury in fact requirement for Article III standing because no Organizational Plaintiff can show a
“cognizable interest” in the form of specific resources that the organization expended “to
counteract” the impact of the challenged procedures. See docket no. 70 pp. 16-18.

Having reviewed the record, the evidence plainly demonstrates that Plaintiff CTD has
satisfied the injury in fact requirement necessary to assert “organizational” standing in this case.
The Court’s conclusion is compelled by OCA-Greater Houston, a recent case in which the Fifth
Circuit held that a voter rights group had “organizational” standing to challenge a provision of the
Texas Election Code under a “diversion-of-resources” theory. See 867 F 34 at 611-12.
Specifically, in OCA-Greater Houston the Fifth Circuit affirmed the district court’s determination
that a non-profit, voter outreach organization had “organizational” standing to challenge

provisions of the Texas Election Code related to voter-interpreter restrictions. See id. In explaining

18
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 19 of 103

its conclusion, the Fifth Circuit stated the following with respect to the organization in that case
(“OCA”):

[OCA] went out of its way to counteract the effect of Texas’s allegedly unlawful

voter-interpreter restriction—not with a view toward litigation, but toward

mitigating its real-world impact on OCA’s members and the public. For instance,

it undertook to educate voters about Texas’s assistor-versus-interpreter distinction

to reduce the chance that other voters would be denied their choice of interpreter in

the way that [the named individual plaintiff] was—an undertaking that consumed

its time and resources in a way they would not have been spent absent the Texas

law. Hence, the Texas statutes at issue “perceptibly impaired” OCA’s ability to “pet

out the vote” among its members.

id. (footnote omitted).

Each portion of the Fifth Circuit’s analysis in that passage could apply with equal force—
if not more—to Plaintiff CTD in this case. The record demonstrates that CTD has “gone out of its
way to counteract the effect of Texas’s allegedly unlawful .. . restriction{,] not with a view toward
litigation, but toward mitigating its real-world impact on CTD’s members and the public.” Jd. The
record is replete with evidence demonstrating CTD’s efforts to specifically mitigate the effects that
the State’s signature-comparison procedures may have on both its members and the public. See,
e.g., docket no. 65-1, Ex. 47 (video produced by CTD (i) explaining the signature-comparison
process, (ii) explaining that the Election Code does not provide for timely notice and an
opportunity to cure if a ballot is rejected based on a perceived signature mismatch, (iii) explaining
that signature-verification committees are not generally trained in signature comparison, and
(iv) instructing viewers to “take special care to make sure your signature matches from the
application to your ballot”); docket no. 80-1, Ex. 89 (social media post by CTD explaining that
“[slignature discrepancies may cause your vote to £0 uncounted” and instructing voters to “[m]ake

sure the signature on your mail in ballot is as close as possible to the . . . signature on your voter

registration form”); docket no. 65-1, Ex. 46 (social media post by CTD explaining that voters must

19
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 20 of 103

“take care that the signature on your APPLICATION is as close as possible to the signature on
your BALLOT” and attaching video with explanation of how existing signature-comparison
procedures may lead to disenfranchisement); docket no. 65-1, Ex. 42 (2019 Annual Report
containing reminder “to be very clear and consistent with your signatures, which can be used to
toss a ballot”). In addition to that documentary evidence, CTD’s corporate representative also
testified that CTD trains voters on voting by mail, and when doing so, the group specifically
instructs voters “to make sure your signature matches as close as possible.” Docket no. 84, CTD
30(b)(6) Dep. at 71:5-25; see also docket no. 74-1, Ex. 74 | 7 (“CTD must divert resources, such
as staff and volunteer time and resources, to instruct voters (during trainings, through CTD’s
website, through CTD’s reports, and through email or social media) to write out signatures neatly
or to try to make signatures match when completing mail-in ballot applications and carrier
envelopes in order to help reduce the chance of an improper rejection due to an alleged signature

mismatch.”).'° CTD’s testimony further indicated that this information is particularly important

 

'° The Secretary argues that materials contained in the Plaintiffs’ affidavits are inadmissible
because the affidavits were obtained following the discovery deadline. See docket no. 75 p. 13.
The Court finds the Secretary’s argument to be misplaced, at least with respect to the affidavits
cited in Section I of this Order. See docket no. 65-1, Ex. 30; docket no. 74-1, Ex. 74. As another
district court explained:

Nearly every brief in support of or in opposition to a motion for summary judgment
filed in this District Court relies on affidavits or declarations signed within days of
that filing. If plaintiff's argument were correct, then all of these federal litigants
flout the Federal Rules of Civil Procedure, and all declarations should be stricken
unless they were executed prior to the discovery deadline and shared with opposing
counsel at that time. This is not how Rule 26 works.

Woods v. Austal, U.S.A., LLC, 2011 WL 1380054 at *2 1.4 (S.D. Ala. Apr. 11, 2011). Even
assuming the affidavits were inadmissible as part of the summary judgment record, however, the
evidence cited in the affidavits relied upon in Section | of this Order (docket no. 65-1, Ex. 30 &
docket no, 74-1, Ex. 74) is corroborated by nearly identical, unrebutted testimony given by the
same affiants in response to questioning by the Secretary at the respective affiant’s deposition.
Notably, the Secretary concedes that the Secretary’s argument is only applicable “to the extent [the

20
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 21 of 103

for its members, because some disabled voters use methods of signing documents that result in
their signatures looking “different.” Docket no. 84, CTD 30(b)(6) Dep. at 71:5-25. Finally,
uncontroverted testimony demonstrates that CTD would be able to divert its focus to other issues
if it did not have to “find a way to cure... the signature issue.” Jd, at 73:17-74:6 (stating that the
organization could “move on to the next issue that we’re dealing with, be it attendant wages,
transportation, [or] education”); see also docket no. 74-1, Ex. 74 (stating that “CTD specifically
diverts these resources away from other projects, such as educating people with disabilities about
other mail-in voting issues, or educating people with disabilities about attendant wages of
accessibility issues related to transportation, education, or other forms of voting”). In sum, CTD
has been forced to divert resources from other activities in order to specifically mitigate the effects
of the challenged signature-comparison procedures in the Texas Election Code, and CTD intends
to continue to divert resources towards the issue until it is remedied. See docket no. 84, CTD
30(b)(6) Dep. at 73:17-74:6. For that reason, the record makes clear that the challenged procedures
“perceptibly impair’ CTD such that it has suffered an “injury in fact” for the purposes of its
assertion of “organizational” standing, See Frederick y. Lawson, No. 1:19-cv-01959-SEB-MJD,
2020 WL 4882696, at *10 (S.D. Ind. Aug. 20, 2020) (finding that—even though the additional
burdens identified by the plaintiff organization were not “overwhelming”—organization
nonetheless had standing to challenge Indiana’s mail-in ballot signature-comparison procedures
because “it already has diverted and expects to continue in the future diverting their limited
resources, including money, time, or both, away from other tasks and toward educating voters

about the challenged statutes.”).

 

declarations] are not corroborated elsewhere in the record.” Docket no. 75 p. 3. Thus, the issue
appears moot with respect to CTD and Weisfeld’s standing.

21

 

 

 
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 22 of 103

In light of the aforementioned evidence and testimony, the Secretary’s response appears to
be mistaken when it asserts that “no Plaintiff Organization can prove that it went out of its way to
counteract the effect of Texas’s allegedly unlawful signature-comparison procedure.” Docket no.
75 p. 8 (quotations and citations omitted), Contrary to the Secretary’s position, the above examples
demonstrate that CTD conducts specific outreach regarding the signature-comparison procedures,
and CTD was not merely engaged in “training on voter-registration in general.” /d. at p. 6 (citing
Fair Elections Ohio v, Husted, 770 F.3d 456, 459-60 (6th Cir. 2014)).!! Perhaps realizing that the
record contains numerous examples of CTD’s efforts directed specifically at the signature-
comparison process in particular, the Secretary’s response and reply are silent as to CTD’s
activities highlighted in Plaintiffs’ motion and response. Instead, the Secretary’s response and
reply specifically focus on general “voter-education” and “voter-registration” efforts conducted by
other organizations, see docket no. 75 pp. 6-9, and the Secretary appears to fold CTD into its
sweeping assertion that the Organizational Plaintiffs “have done nothing to target those activities
specifically toward remedying the alleged wrong in this case: rejection of mail-in ballots during
the signature-verification process.” See id, at p. 9. Instead, the evidence of CTD’s actual, specific

efforts is unrebutted, and as noted above, that evidence includes detailed examples of CTD going

 

"1 Tn arguing that the Organizational Plaintiffs have not demonstrated an injury in fact, the
Secretary relies primarily on NAACP v. City of Kyle, 626 F.3d 233, 238-39 (3th Cir. 2010) and
Fair Elections Ohio v. Husted, 770 F.3d 456, 460 (6th Cir, 2014). The Court finds these references
unpersuasive. City of Kyle is distinguishable in this case for all of the reasons the Fifth Circuit
explained that same analysis was inapplicable in OCA-Greater Houston. See 867 F.3d at 611-12
(specifically distinguishing City of Kyle on the basis that OCA “went out of its way to counteract
the effect of Texas’s allegedly unlawful voter-interpreter restriction—not with a view toward
litigation, but toward mitigating its real-world impact on OCA’s members and the public”). And
in Husted, the Sixth Circuit specifically noted that the “training” that constituted the alleged injury
was already part of the scheduled activities and would have occurred regardless. See 770 F.3d at
459-60. In this case, it is clear that CTD created specific materials regarding the challenged
signature-comparison procedures that are independent of its other voting-related activities and
would not have.been created absent the challenged processes.

22
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 23 of 103

“out of its way to counteract the effect of Texas’s allegedly. unlawful” signature-comparison
procedure by producing specific materials in order to educate its members (and others) about the
Signature-matching requirements and the potential for a signature-mismatch to result in
disenfranchisement because voters do not receive timely notice of a ballot’s rejection, OCA-
Greater Houston, 867 F.3d at 612. Moreover, although the Secretary’s reply asserts that “t]here
is no evidence that, because of Texas’s signature-verification requirement, any Plaintiff
Organization had to ‘spend more time’ on voter interaction in a manner that ‘ perceptibly impaired’
its ability to fulfill its mission,” see docket no. 79 p. 3, that argument again ignores the unrebutted
testimony in the record. Indeed, the record makes clear that CTD expends resources educating
voters about the signature-comparison issue and those resources are diverted from other activities
conducted on behalf of disabled Texans, including those related to transportation and education.
See, e.g, docket no. 84, CTD 30(b)(6) Dep. at 73:17-74:6; docket no. 74-1, Ex. 74. Thus, at least
with respect to CTD, the Secretary’s attempt to write-off the organizational activities as routine,
non-specific “voter-registration efforts” are wholly without merit.'?

The Secretary’s other arguments with respect to CTD’s “organizational” standing do not

fare any better. The Secretary first asserts that the Organizational Plaintiffs “cannot identify any

 

!2 To be clear, the Court does not mean to imply that the Secretary’s arguments necessarily have
merit with respect to the other Organizational Plaintiffs, as the Court has not conducted that
analysis as part of this Order. However, activities intended to increase voter participation may
satisfy the “diversion-of-resources” theory for Article III standing. See OCA-Greater Houston,
867 F.3d at 612 (holding that the “Texas statutes at issue ‘perceptibly impaired’ OCA’s ability to
‘get out the vote’ among its members”). Additionally, the Court notes that the record appears to
contain evidence of other Organizational Plaintiffs also taking actions specifically targeted toward
mitigating the impacts of the signature-verification process. See, e.g., docket no. 65-1, Ex, 62
(“Vote by Mail: Step by Step” PowerPoint presentation created by LWV reminding voters that
“[y]our signature [on the Application for Ballot by Mail] MUST match the one on your voter
registration card,” to “[b]e sure this signature [on the carrier envelope] is exactly the same as the
signature on your Application for Vote by Mail,” and that a ballot may be rejected if “[t]he
signature on the [carrier] envelope and on the Application for Mail Ballot are different”).

23
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 24 of 103

expenditures specifically attributable to voter-registration activities—let alone resources dedicated
to mail-in ballots generally or signature-matching in particular.’ Docket no. 70 p. 16. As an initial
matter, there is no requirement that a Plaintiff must quantify a specific monetary cost in order to
satisfy the injury in fact requirement. See, e.g., Fla. State Conf. of N.A.A.C.P. v. Browning, 522

F.3d 1153, 1165 (11th Cir. 2008) (quoting Crawford, 472 F.3d at 95 1) (“[AJn organization suffers

an injury in fact when a statute ‘compel[s]’ it to divert more resources to accomplishing its goals” .

and ““[t]he fact that the added cost has not been estimated and may be slight does not affect
standing, which requires only a minimal showing of injury.’”). But even assuming monetary
expenditures are required—and they are not—CTD testified that the amounts Spent on its voter
outreach (including a newsletter regarding the signature-comparison issue) would be included in
the “salaries” and miscellaneous advocacy expenses represented on its annual budget.!? See docket
no. 84, CTD 30(b)(6) Dep, at 60:13-61:4, 62:17-63:3 & Ex. 4. Thus, the record does indicate that
CTD has made financial expenditures due in part to Texas’s signature-comparison procedures, and
CTD is not required to place an exact dollar amount on those expenditures for the purposes of
Article II standing. See Fla. State Conf. of N.A.A.C.P., 522 F.3d at 1165 (11th Cir, 2008) (quoting
Crawford, 472 F.3d at 951); OCA-Greater Houston, 867 F.3d at 612 (nothing that the injury in
fact requirement is “qualitative, not quantitative, in nature”),

The Secretary next contests CTD’s (and other Organizational Plaintiffs’) “organizational”

standing on the basis that “[n]o Plaintiff Organization has evidence that any purported member has

 

'3 CTD’s representative testified that the organizations expenditures are not broken down by to
each individual advocacy issue. See docket no. 84, CTD 30(b}(6) Dep. at 60:13-61:4. However,
with respect to the line items under which CTD’s representative indicated that the signature-
comparison related costs may be included, the organization’s budget spreadsheet states the
amounts spent on payroll and “miscellaneous expenses” in 2018 and in 2019, See docket no. 84,
CTD 30(b)(6) Dep. at Ex. 4.

24
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 25 of 103

had a ballot rejected for signature mismatch, or that it has expended any resources assisting or
registering any voter whose mail-in ballot was rejected for that reason.” Docket no. 70 p. 17. The
Secretary fails to explain why this fact is relevant for the purposes of CTD’s organizational
standing, and importantly, it is not. Indeed, for the purposes of organizational standing, the relevant
injury to CTD is its “diversion of resources” to counteract the challenged signature-comparison
procedures, and it very well may be because of CTD’s specific, signature-comparison related
outreach efforts that CTD’s representative was unable to name a specific CTD member who has
had his or her ballot rejected due to a perceived signature mismatch."

Finally, the Secretary’s assertion that “the evidence indicates that Plaintiff Organizations
will continue their existing voter-related activities without regard to any action by the Secretary
related to mail-in ballot signature matching” is factually misleading as to CTD. See docket no. 70
p. 17 & n.76. The deposition testimony cited by the Secretary merely states that CTD intends to
continue voter education into the future, and neither the question nor answer indicates whether the
nature of those activities may be impacted by changes to the existing signature-matching
procedures.'> Importantly, although CTD intends to continue its voter-education efforts into the
future irrespective of changes to the signature-matching procedures, that does not mean that the
scope of CTD’s activities may not be modified or reduced. The Fifth Circuit has repeatedly made
clear that an organization that conducts voter-outreach as one of its core initiatives may still satisfy

the injury in fact requirement if the organization is forced to expend resources on specific types of

 

'4 To be clear, the record does not demonstrate that a CTD member has never had his or her mail-
in ballot rejected based on a perceived signature mismatch. Instead, the deposition testimony cited
by the Secretary merely indicates that CTD’s representative did not know whether a member’s
ballot had been rejected on that basis. See docket no. 84, CTD 30(b)(6) Dep. at 66:1-4.

'° See docket no, 70 p. 17 & n.76 (citing docket no. 70-4, CTD 30(b)(6) Dep. at 72:21-25) (Q: “So
does — and I think I know the answer based on what you just said, but does the Coalition of Texans
with Disabilities intend to continue training voters on voting by mail?”; A: “Yes. Yes.”),

25
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 26 of 103

voter education that would not otherwise have been necessary absent the challenged procedure.
See Fowler, 178 F.3d at 361 (although voter registration was one of plaintiffs central initiatives,
organization “expended resources registering voters . .. who would have already been registered
if the [state] had complied with the requirement under the NVRA that [the state] must make voter
registration material available at public aid offices.”); see also OCA-Greater Houston, 867 F.3d at
610-12 (notwithstanding that OCA also conducted other “get out the vote” initiatives, OCA
established injury in fact because it “undertook to educate voters about Texas’s assistor-versus-
interpreter distinction to reduce the chance that other voters would be denied their choice of
interpreter[,] . . . an undertaking that consumed its time and resources in a way they would not
have been spent absent the Texas law”). In this case, unrebutted testimony demonstrates that CTD
would redirect certain resources to other projects in the event voters were no longer subjected to
the challenged signature-comparison procedures, See docket no. 84, CTD 30(b)(6) Dep. at 73:17-
74:6. The Secretary’s suggestion otherwise is without merit.

In sum, and irrespective of whether certain of the Secretary’s arguments may have merit
with respect to other Organizational Plaintiffs in this case,'* the record makes clear that CTD has
been and will continue to be “perceptibly impaired” by the signature-comparison procedures at
issue such that that it has suffered an “injury in fact” for the purposes of its “organizational”
standing to challenge those procedures. OCA-Greater Houston, 867 F.3d at 612.

D. Traceability and Redressability
Having determined that at least two Plaintiffs have satisfied the requisite showing of

“injury in fact,” the Court must now consider whether those Plaintiffs have also demonstrated that

 

'6 The Court reiterates that it has not evaluated the Secretary's arguments with respect to the other
Organizational Plaintiffs.

26
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 27 of 103

they have satisfied the traceability and redressability requirements of Article III standing as to the
Secretary. The Secretary argues that those two prongs are not satisfied—at least with respect to
the Secretary—because “whether a mail-in ballot is rejected or counted depends on the actions of
local election officials, not the Secretary.” Docket no. 70 p. 14.

The Secretary’s argument is without merit, and recent Fifth Circuit guidance in a similar
election case also involving the Secretary explains why. On June 4, 2020, less than three weeks
before the Secretary’s office filed its motion, the Fifth Circuit explained why complaints like
Plaintiffs’ are traceable to and redressabie by the Secretary. See Texas Democratic Party v. Abbott,
961 F.3d 389, 399 (5th Cir. 2020). Specifically, the Fifth Circuit stated as follows:

Texas’s vote-by-mail statutes are administered, at least in in the first instance, by

local election officials. But the Secretary of State has the duty to “obtain and

maintain uniformity in the application, operation, and interpretation of? Texas’s

election laws, including by “prepar[ing] detailed and comprehensive written
directives and instructions relating to” those vote-by-mail rules. Tex. Elec.

Code § 31.003. And the Secretary of State has the power to “take appropriate action

to protect” Texans’ voting rights “from abuse by the authorities administering the

state’s electoral processes.” [/d. at § 31.005(a) & (b)]. Based on that, the state

officials have not shown—at least as to the Secretary of State—that they are likely

to establish that the plaintiffs lack standing.

Tex. Democratic Party, 961 F.3d at 399 (certain citations in footnotes omitted). Although the Court
recognizes that the Fifth Circuit’s most recent guidance was issued by a motions panel rather than
a merits panel, the Court finds the analysis to be directly applicable in this case.!? Moreover, the
analysis is also consistent with that from other recent Fifth Circuit precedent. See OCA-Greater
Houston, 867 F.3d at 613 (holding that the “invalidity of a Texas election statute is, without

question, fairly traceable to and redressable by . . . its Secretary of State, who serves as the ‘chief

election officer of the state.’” (quoting Tex. Elec, Code § 31.001 (a))).

 

'T Notably, the recent Texas Democratic Party opinion is relied upon by the Secretary for other
purposes in the summary judgment briefing. See, e.g., docket no. 70 p. 22; docket no. 75 p. 18.

27
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 28 of 103

The Secretary attempts to distinguish Texas Democratic Party on the basis that “the
Secretary has taken the available steps within her authority” in this case. Docket no. 79 p. 4 (noting
that Secretary has advised local election officials “to mail notices of rejected baliots to affected
voters as soon as possible”). The Secretary then appears to contend that there are no additional
actions the Secretary could take to ensure that Texans’ voting rights are not violated by the existing
signature-comparison procedures. See id. This assertion is both (i) hard to believe in the abstract,
and (ii) contradicted by other actions taken by the Secretary in the period since it filed its briefing.

In this case, Plaintiffs allege that the existing signature-comparison procedures are
unconstitutional, and “the invalidity ofa Texas election statute is, without question, fairly traceable
to and redressable by . . . its Secretary of State.” OC4-Greater Houston, 867 F.3d at 613. Indeed,
the Secretary is the State’s chief election officer, Tex. Elec. Code § 31.001 (a), and under the Code,
the Secretary has the duty to “obtain and maintain uniformity in the application, operation, and
interpretation of the code.” /d. at § 31.003. Further, and notwithstanding that many voting
processes are administered primarily by local authorities, the Election Code specifically vests in
the Secretary numerous powers that it may use to protect voters’ rights, including those explicitly
cited by the Fifth Circuit in Texas Democratic Party. See 961 F.3d at 399. Asa specific example,
Tex. Elec. Code § 31.005, which is titled “Protection of Voting Rights,” states as follows:

(a) The secretary of state may take appropriate action to protect the voting

rights of the citizens of this state from abuse by the authorities administering the
state’s electoral processes.

(b) If the secretary determines that a person performing official functions in the
administration of any part of the electoral processes is exercising the powers vested
in that person in a manner that impedes the free exercise of a citizen’s voting rights,
the secretary may order the person to correct the offending conduct: If the
person fails to comply, the secretary may seek enforcement of the order by a
temporary restraining order or a writ of injunction or mandamus obtained through
the attorney general. .

28
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 29 of 103

id. (emphasis added). Thus, in the event the Court determines that the Texas Election Code is being
implemented by local officials in a way that violates certain mail-in voters’ fundamental right to
vote, the Secretary not only (i) has the authority to order the local official to change course,'® but
(ii) also has the authority to seek enforcement through the Attorney General in the event the focal
official fails to comply with the Secretary’s order. See id. Indeed, the Secretary’s representative
testified that the Secretary’s office has previously threatened enforcement actions from the
Attorney General pursuant to § 31.005(b) in order to obtain compliance with its orders. See docket
no. 84, Secretary 30(b)(6) at 26:4-27:17, And in recent weeks, the Secretary has not only ordered
compliance from local officials who allegedly acted “contrary to [the Secretary’s] guidance”
related to mail-in ballot provisions pursuant to § 31.005(b), but has also sought enforcement of its
“order” through the Attorney General pursuant to the same section.!?

Further, those procedures are separate from the Secretary’s authority to issue election

advisories to local election officials, an action which the Secretary routinely takes. See docket no.

 

'® As an example, following remand in OCA-Greater Houston, the Secretary was ordered to notify
all county elections departments that “they are not to enforce [certain provisions of the Texas
Election Code].” OCA-Greater Houston v. Texas, 1:15-CV-679-RP, 2018 WL 2224082, at *5
(W.D. Tex. May 15, 2018).

'? On August 27, 2020, Keith Ingram, the Secretary’s Director of Elections sent a letter to the
Harris County Clerk—pursuant to § 31.005—ordering Harris County to “halt any plan to send an
application for ballot by mail to all registered voters” because such an action would be, according
to the Secretary, “an abuse of voters’ rights.” Letter from Keith Ingram, Director of Elections to
Chris Hollins, Harris County Clerk (August 27, 2020). The Secretary also stated that its office
would “request that the Texas Attorney General take appropriate steps under Texas Election Code
31.005” in the event Harris County failed to comply with the Secretary’s order. /d. Sure enough,
on August 31, 2020, the Texas Attorney General filed an application for temporary restraining
order against Harris County, and in doing so, cited § 31.005(b) as the authority under which it
sought its requested relief. See Plaintiffs Original Verified Petition and Application for Temporary
Restraining Order, Temporary Injunction, and Permanent Injunction at pp. 2-3, Texas v. Hollins,
No. 2020-52383 (D. Ct. Harris Cnty.) (filed Aug. 31, 2020) (citing § 31.005(b) and stating that
under § 31.005 the “proper defendant is ‘a person performing official functions in the
administration of any part of the electoral processes’ who ‘fails to comply’ with an order from the
Secretary of State”).

29
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 30 of 103

79 p. 4; docket no. 84, Ingram Dep. at 17:16-18:3, 24:25-25:10, 83:3-13; docket no. 93-2, Exs. B
& C. The Secretary’s briefing highlights two such advisories its office has distributed related to
signature-comparison procedures in recent months, see docket no. 93-2, Exs. B & C, and the
Secretary certainly has the authority to issue other advisories related to the subject. Importantly,
both local officials in this case testified that they viewed the Secretary’s advisories as binding. See
docket no. 84, Hancock Dep. at 81:7-11 (stating that she is obligated to comply with the Secretary’s
advisories as the Brazos County EA); docket no. 84, McAllen 30(b)(6) Dep. at 40:9-18 (stating
that if the Secretary sends an advisory, “that’s what we follow”).

Finally, the inconsistency of the Secretary’s argument is perhaps best demonstrated by the
fact that—in the period since the Secretary stated that she had taken “the available steps within her
authority” and that there was no additional “authority that the Secretary has exercised or could
exercise” related to the challenged signature-comparison procedures—the Secretary has both
(i) issued a new advisory recommending that EVBBs convene “as early as possible” and

describing the qualification and acceptance of mail-in ballots and {ii} made amendments to the

State’s “dear voter” letter such that it now informs voters of the signature-comparison process, See .
p Pp

docket no, 93-2, Exs. A & B. Thus, it is apparent that the Secretary’s arguments in this case are
conflating the actions the Secretary wishes to take with the actions the Secretary is able to take
under the Texas Election Code. See, e.g. note 19, supra (describing (i) recent letter issued by
Secretary’s office pursuant to § 31.005 directing Harris County to cease its plan to send mail-in
ballot applications to all registered voters and (ii) a lawsuit filed by the Texas Attorney General
pursuant to § 31.005(b) seeking enforcement of Secretary’s order).

In this case, the relevant Election Code provisions, binding Fifth Circuit precedent, and the

Secretary’s own conduct in recent months, make clear that Plaintiffs’ alleged injuries are both

30
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 31 of 103

traceable to and redressable by the Secretary.” Accordingly, the Court concludes that the
traceability and redressability requirements for Article III standing are also satisfied, at least with
respect to Plaintiffs’ constitutional claims against the Secretary.”!

E. Sovereign Immunity

Next, the Secretary asserts that this Court lacks jurisdiction because Plaintiffs’ claims
against the Secretary are barred by sovereign immunity. See, e.g., docket no. 70 pp. 11-13. Asa
general rule, sovereign immunity precludes suits against states and state officials in their official
capacities. See City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019). However, the Supreme
Court provided an exception to that general rule in Ex parte Young, 209 US. 123, 161 (1908), and
pursuant to that exception, a suit alleging a constitutional violation against a state official in his or
her official capacity for prospective injunctive relief is not a suit against the state and, therefore,
does not violate the Eleventh Amendment. See id; see also Frew ex rel. Frew v. Hawkins, 540
U.S. 431, 437 (2004) (stating Ex parte Young exception permits only “suits for prospective...
relief against state officials acting in violation of federal law”). “To be sued pursuant to the

exception, state officials must have some connection to the state law’s enforcement, which ensures

 

*° As noted above, the Court has not yet evaluated whether Plaintiffs’ injuries are also traceable to
and redressable by the Local Defendants.

71 It is not just repeated Fifth Circuit precedent that supports the Court’s conclusion. In Frederick
v, Lawson, a recent district court decision addressing the constitutionality of Indiana’s mail-in
ballot signature-comparison procedures, the court rejected a nearly identical argument made by
Indiana’s Secretary of State. See 2020 WL 4882696, at *11. Specifically, the court noted that
Indiana’s Secretary of State is the “chief election official” of the state and heads the office
responsible for “advis[ing] county election officials regarding the manner in which to implement
the signature verification requirement.” /d. For that reason, the court concluded that “although the
Secretary does not personally review ballot signatures or make the comparisons herself. . . she is
sufficiently connected with the duty of enforcement of the challenged provisions such that the
alleged invalidity of those provisions is fairly traceable to and redressable by her.” Jd.

31
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 32 of 103

that the suit is not effectively against the state itself.’ Tex. Democratic Party, 961 F.3d at 400
(internal quotations, citations, and alterations omitted).

The Secretary contends that there is not a “sufficient connection” between the Secretary
and the enforcement of the vote-by mail election provisions at issue in this case. See docket no. 70
p. 12. Unfortunately for the Secretary, the Fifth Circuit has rejected the Secretary’s same
argument—twice—in recent months. First, in Texas Democratic Party, the Fifth Circuit noted that
there is a “significant overlap” between the standing and Ex parte Young analyses. See 961 F.3d
at 401. In that case, the Fifth Circuit’s motions panel rejected the Secretary’s argument that it
lacked the “requisite connection” to be sued because “none of the state officials enforces the mail-
in ballot tules,” /d. Specifically, the Fifth Circuit concluded as follows:

{O]ur precedent suggests that the Secretary of State bears a sufficient connection to

the enforcement of the Texas Election Code’s vote-by-mail provisions to support
standing. That, in turn, suggests that Young is satisfied as to the Secretary of State.

Id, (citing OCA-Greater Houston, 867 F.3d at 613 and City of Austin, 943 F.3d at 1002). The
Secretary again asserted the same arguinent to the Fifth Circuit in recent weeks in relation to yet
another case involving the Secretary’s enforcement of mail-in ballot provisions. In Lewis v. Hughs,
a challenge to various Texas mail-in ballot provisions (including the same signature-comparison
provisions at-issue in this case), the Secretary sought an immediate appeal of the district court’s
denial of the Secretary’s motion to dismiss on the grounds of sovereign immunity. No. 20-50654
(5th Cir. Sep. 4, 2020). The Fifth Circuit summarily affirmed the district court’s determination,
and stated that “we are convinced that no substantial question exists in this matter with respect to
whether the Texas Secretary of State bears a sufficient connection to the enforcement of the Texas
Election Code*s vote-by-mail provisions to satisfy Ex parte Young’s ‘some connection’

requirement.” Jd.

32

 
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 33 of 103

The above analysis is directly applicable in this case. As described in the prior Section, the
Texas Election Code provides the Secretary with broad authority to intervene if the Code is being
implemented in “a manner that impedes the free exercise of a citizen’s voting rights,” including
both by ordering compliance from local officials and by seeking intervention from the Attorney
General if necessary to obtain compliance. See Section LD, supra; Tex. Elec. Code § 31.005(a)
& (b)}. And the prior Section notes that the Secretary has both (i) previously threatened to engage
the Attorney General in order to-ensure compliance with its orders pursuant to § 3 1.005, and (ii)
in fact done so in recent weeks. See Tex. Elec. Code § 31.005(b); docket no. 84, Secretary 30(b)(6)
at 26:4-27:1; note 19, supra?

In addition, the prior Section explains that the Secretary has the unquestioned authority to
issue election advisories to local officials and that the Secretary routinely does so. See Section [.D,
' supra; docket no. 93-2, Exs. B & C; see also Texas Democratic Party, 961 F.3d at 399 (noting that
Tex. Elec. Code § 31.003 imposes a duty on the Secretary of State “to ‘obtain and maintain

uniformity in the application, operation, and interpretation of Texas’s election laws, including by

‘prepar[ing] detailed and comprehensive written directives and instructions relating to’ those vote- ~

by-mail rules”). Notably, the sovereign immunity portion of the Secretary’s own brief highlights
Election Advisory 2020-07, in which the Secretary recommended “mailing notices of rejected

ballots to affected voters as soon as possible,” see docket no. 70 p. 13, and the Secretary certainly

 

*2 The Secretary’s August 27, 2020 letter to Harris County indicates that the Secretary believes its
office has a “sufficient connection to the enforcement of the Texas Election Code’s vote-by-mail
provisions” such that it may order Harris County to implement those provisions in accordance with
the Secretary’s interpretation of the Code. See note 19, supra; Tex, Democratic Party, 961 F.3d at
401. For that reason, the Secretary’s briefing strains credulity to the extent it asserts that the
Secretary does not have a “sufficient connection to the enforcement” of those same provisions in
the event the Secretary must order county officials to implement those provisions in accordance
with the Constitution.

33
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 34 of 103

has the authority to issue separate advisories with diferent instructions related to the signature-
comparison procedures.” Finally, as noted in the prior Section, the record demonstrates that the
Secretary can take other steps designed to partially mitigate the risk of disenfranchisement
resulting from the challenged signature-comparison procedures. See Section LD, supra; docket no.
93-2, Ex. A (describing Secretary’s recent edits to State’s form “dear voter” letter).

Ignoring those powers, the Secretary’s Motion specifically asserts that sovereign immunity
bars Plaintiffs’ claims because the Secretary’s office does not itself “review [] signatures and
accept|] ballots,” “provide notice that a ballot has been rejected,” or “act in the case of an
improperly rejected ballot” pursuant to § 87.127. See docket no. 70 pp. 12-13. But this argument
is a strawman, as Plaintiffs are not seeking an order instructing the Secretary herself to review
ballots in any particular manner, mail notices of rejected ballots to voters, or reverse any specific
“matching” determination by any particular EVBB. Importantly, the fact that local election
officials have the sole authority to take some actions does not mean that the Secretary does not
have the authority to take other actions in order to ensure that voters are provided timely notice of
a mail-in ballot’s rejection and a meaningful opportunity to cure an improper ballot rejection.
Indeed, even assuming there are some forms of remedies sought by Plaintiffs that the Secretary
lacks the authority to pursue, that would not mean that Plaintiffs’ claims are completely barred.
The Fifth Circuit, sitting en banc, recently made as much clear. Specifically, in Green Valley
Special Util. Dist. v. City of Schertz, Tex., the Fifth Circuit stated as follows with respect to whether
sovereign immunity bars an entire suit when certain forms of relief are unavailable:

[E]ven if some of the relief sought is not available, it does not follow
that Young bars [plaintiff's] entire suit. Because at least one form of prospective

 

3 Indeed, as noted in Section LD, supra, the Secretary recently issued another advisory related to
EVBB procedures and the qualification and acceptance of mail-in ballots (including the signature-
comparison procedures). See docket no. 93-2, Ex. B.

34
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 35 of 103

telief is possibly available to [plaintiff], its claims against the [state defendant] are
not barred by the Eleventh Amendment.

18-51092, 2020 WL 4557844, at *8 (5th Cir. Aug. 7, 2020). For that reason, it is irrelevant that
the Secretary’s office does not have the actual authority to conduct the initial signature comparison
on any specific ballot, mail any specific rejection notice, or itself file a petition under § 87.127,
Instead, the requisite “sufficient connection” is demonstrated by the numerous actions the
Secretary does have the authority to take. And it is therefore unsurprising that the Fifth Circuit
{and other courts) have rejected similar arguments and found that sovereign immunity does not
bar claims against a state’s “chief election officer” in cases regarding the enforcement of this
State’s or other states’ election codes. See Tex. Democratic Party, 961 F.3d at 401; Lewis, No. 20-
50654 (Sth Cir. Sep. 4, 2020); OC4-Greater Houston v. T; exas, 1:15-CV-00679-RP, 2016 WL
9651777, at *7 (W.D. Tex. Aug. 12, 2016) (Secretary was proper Ex parte Young defendant in
lawsuit challenging provisions of the Texas Election Code); see also Democratic Executive Comm.
of Florida y, Lee, 915 F.3d 1312, 1318 (11th Cir. 2019) (in lawsuit challenging similar mail-in
ballot signature-comparison procedures, Florida Secretary of State was proper Ex parte Young
defendant as “state’s chief election officer” under Florida statute, which sets out similar powers
and responsibilities for the Florida Secretary of State),

In sum, directly applicable Fifth Circuit precedent and the record in this case make clear
that the Secretary bears a “sufficient connection to the enforcement of the Texas Election Code’s
vote-by-mail provisions” such that Ex parte Young applies with respect to Plaintiffs’ claims in this
case. See Tex. Democratic Party, 961 F.3d at 401; Lewis, No. 20-50654 (5th Cir. Sep. 4, 2020),
Accordingly, the Court concludes that Plaintiffs’ claims against the Secretary are not barred by

sovereign immunity.

35
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 36 of 103

F. Prudential Standing Under § 1983

The Secretary next argues that the Organizational Plaintiffs, including CTD, do not have
statutory standing under 42 U.S.C. § 1983 to seek relief with respect to the violation of voters’
constitutional tights. See docket no. 70 pp. 20-21. Specifically, the Secretary states that “Plaintiff
Organizations do not have voting rights,” and thus, § 1983 does not provide CTD with a cause of
action “claiming an injury based on the violation of a third party’s rights.” Jd,

As an initial matter, the Secretary’s argument is only applicable to the Organizational
Plaintiffs, and the Secretary does not dispute that Weisfeld has statutory standing under § 1983 to
seek relief for violations of her own constitutional rights. Thus, now the Court has concluded that
Weisfeld has Article III standing to assert her constitutional claims against the Secretary, the
Court’s analysis of this issue could stop here. However, having reviewed the record and the
applicable law, the Court will briefly explain why it concludes that CTD also has prudential
standing to seek the requested relief.

As a general rule, “one may not claim standing . . . to vindicate the constitutional rights of

_Some third party.” Singleton v. Wulff, 428 U.S. 106, 114 (1976). In Singleton, the Supreme Court |
discussed the reasoning supporting the general rule against third-party standing, see Singleton, 428
U.S. at 113-16, and the principles set forth in Singleton have been summarized by another district
court in this Circuit. See Inclusive Communities Project, Inc. v, Tex. Dep't of Hous. & Cinty.
Affairs, CIV.A.3:08-CV-0546-D, 2008 WL 5191935, at *7 (N D. Tex. Dec. 11, 2008). In Inclusive
Communities Project, the district court summarized the reasoning behind the general rule:

The Supreme Court in Singleton discussed the two principles that animate the rule

against third-party standing. See Singleton, 428 U.S. at 113-16. First, the ruie

prevents courts from unnecessary or undesired adjudication of rights. Two “factual
elements” help resolve this question in a particular case: the relationship between

the litigant and the third party and the third party’s ability to assert his own
tight. /d. at 114-16. If the litigant and the third party have a close relationship and

36
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 37 of 103

the litigant is a part of the third party’s exercise of the right, then the court’s
“construction of the right is not unnecessary in the sense that the right’s enjoyment
will be unaffected by the outcome of the suit,” Jd. at 114-15, Moreover, ifa genuine
obstacle prevents the third party from asserting the right, then his absence from
court “loses its tendency to suggest that his right is not truly at stake, or truly
important to him,” Jd. at 116.

Second, the rule against third-party standing tends to ensure that the most effective
advocate for the right is before the court, which relies on the vigorous argument of
litigants. Generally, “third parties themselves . . . will be the best proponents of
their own rights.” /d, at 114. This will not always be the case, however, Rather, “the

relationship between the litigant and the third party may be such that the former is
fully, or very nearly, as effective a proponent of the right as the latter.” Id. at 115,

2008 WL 5191935, at *7. The limitation on “third-party standing” is not a constitutional mandate,
but is merely a “salutary rule of self-restraint,” Craig v. Boren, 429 U.S. 190, 193 (1976), and the
Singleton Court noted that the rule “should not be applied where its underlying justifications are
absent,” 428 U.S. at 114. See also Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328,
333 (5th Cir, 1981) (“In cases where these justifications are inapplicable, the general rule should
be excepted, and assertion of third party rights permitted,”). |

In this particular case, the Court concludes that precluding CTD from asserting its claims
would not serve the purposes of the prudential rule against third-party standing. As an initial
matter, the record indicates that CTD may be the most effective party to challenge the signature-
comparison procedures on behalf of disabled Texans who are disproportionately more likely to be
affected by the signature-comparison processes.2* CTD is the largest and oldest member-driven

cross-disability organization in Texas, CTD’s mission is “to advocate for [disabled individuals’ ]

 

4 Dr. Mohammed opined that elderly and disabled voters are more likely to “have a greater range
of variation in their signatures” because they may “have less pen contro! than most other writers.”
See docket no, 65-1, Ex. 14 4 42; docket no. 84, Mohammed Dep. at 66:14-67:16. As an example
in this case, CTD’s representative (and member) Chase Bearden testified that “so many times [his]
writing looks different” because he must use his phone to hold down documents as he signs them
given his disability. See docket no. 84, CTD 30(b)(6) Dep. at 71:5-25.

37
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 38 of 103

tights to access,” and part of that work includes efforts to protect “the rights of all Texans with
disabilities to participate fully in the voting process.” See docket no. 65-1, Exs. 44 & 45; docket
no. 84, CTD 30(b)(6) Dep. at 25:6-26:1. Further, the record demonstrates that there is a “close
relationship” between CTD and the voters for whom it is seeking to protect the third-party rights.
Indeed, the record contains specific evidence regarding multiple members of the organization who
intend to vote by mail but expect to have difficulties complying with the existing signature-
comparison procedures due to their disabilities. See docket no. 84, CTD 30(b)(6) Dep. at 13:6-
15:15, 75:11-76:13. In sum, CTD’s claims in this case are central to the organization’s purpose,
and this is not a case in which the organizational plaintiff is unlikely to vigorously advocate for
the rights asserted. Cf Hudson Valley Freedom 1 heater, Inc. v. Heimbach, 671 F.2d 702, 706 (2d
Cir, 1982) (“When a corporation meets the constitutional test of standing .. . prudential
considerations should not prohibit its asserting that defendants, on racial grounds, are frustrating
specific acts of the sort which the corporation was founded to accomplish.”).

More fundamentally, however, there may be practical obstacles permitting certain voters
from vindicating their rights with respect to the issues raised in this case. Importantly, the Supreme
Court has stated the following:

Where practical obstacles prevent a party from asserting rights on behalf of itself,

for example, the Court has recognized the doctrine of jus tertii standing. In such a

situation, the Court considers whether the third party has sufficient injury-in-fact to

satisfy the Art. III case-or-controversy requirement, and whether, as a prudential

matter, the third party can reasonably be expected properly to frame the issues and

present them with the necessary adversarial zeal.
Sec’y of State of Md. v. Joseph H. Munson Co., Inc., 467 U.S. 947, 956 (1984) (citing Craig, 429
USS. at 193-94),

In this case, it is not necessarily apparent that many individual voters who may be impacted

by the signature-comparison procedures would have Article III standing to vindicate their own

38
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 39 of 103

rights and request the relief sought in this case. As noted above, the Secretary appears to argue that
an individual voter can only satisfy the injury in fact requirement in this case if the individual can
demonstrate that the he or she wil/ have his or her vote rejected in the upcoming elections due to
the challenged procedures. See docket no, 75 p. 4. As explained above, that blanket argument is
without merit, and Weisfeld has demonstrated that she faces a “substantial risk” of having her vote
improperly rejected again based on the existing signature-comparison procedures utilized for mail-
in ballots, However, the Court recognizes that not every voter has as strong an argument as
Weisfeld on this issue, and although the Court declines to address whether other hypothetical mail-
in voters would individually have standing, the Secretary certainly believes they do not. For that
reason, if the Secretary’s argument is accepted, the only means of protecting the constitutional
tights of those other voters is for (i) voters like Weisfeld and/or (ii) “closely related” organizations
to bring challenges to the existing procedures, In that way, the Secretary’s argument concedes (and
in fact asserts) that there may be “a genuine obstacle” preventing certain other voters from
protecting their constitutional rights affected by the signature-comparison procedures, and thus,
this is not necessarily a case in which “the third parties themselves ... will be the best proponents
of their own rights.” Singleton, 428 U.S. at 114. Such findings counsel towards permitting CTD to
assert its claims in this case.25

On that basis, the Court therefore finds that neither underlying justification for the general
doctrine against third-party standing is applicable with respect to CTD’s claims against the

Secretary in this case. Accordingly, the Court concludes that it would be improper to apply the

 

*° Of course, in the event the Court is found to be incorrect with respect to its conclusion regarding
Weisfeld’s Article III standing, the Court’s findings with respect to CTD’s statutory standing are
cven more apparent. Indeed, if Weisfeld does not have standing for the reasons set forth in Section
IB, supra, then it is hard to imagine any individual voter who would have Article HI standing to
challenge the signature-comparison procedures at issue.

39

 
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 40 of 103

prudential doctrine against third-party standing to preclude CTD’s claims against the Secretary.
See id.; Deerfield Med. Ctr., 661 F.2d at 333.

Finally, even assuming that CTD could not invoke § 1983 to seek relief in this case, the
Fifth Circuit’s recent en banc opinion in Green Valley Special Utility District noted that plaintiffs
such as CTD may nonetheless pursue forward looking injunctive relief in equity against state
officials for violations of federal rights in cases in which Ex parte Young is satisfied. 2020 WL
4557844, at *10 (“[Plaintiff] has a cause of action against [the state defendant] at equity, regardless
of whether it can invoke § 1983. Because, as we discussed above, [plaintiff] has satisfied Young’s
requirements, its suit for injunctive relief against the [state officials] may go forward.) (emphasis
in original and footnote omitted); see also Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320,
326 (2015) (“[A]s we have long recognized, if an individual claims federal law immunizes him
from state regulation, the court may issue an injunction upon finding the state regulatory actions
preempted.”). Indeed, although there are questions about the origin of this apparent doctrine, the |
Supreme Court “has reaffirmed this cause of action as accepted fact.” See Green Valley Special
Util. Dist., 2020 WL 4557844, at *30 (Oldham, J., concurring) (citations omitted). Thus, it appears
CTD could pursue its constitutional claims under this alternative doctrine—given that Ex | parte
Young is satisfied with respect to the Secretary—even if § 1983 were unavailable due to any non-
jurisdictional prudential doctrine against third-party standing.
I. Merits of Plaintiffs’ Constitutional Claims

Having concluded that at least two Plaintiffs have standing to assert constitutional claims
against the Secretary, the Court will next address the merits of those claims. Plaintiffs first assert
as applied and facial challenges to the State’s existing mail-in ballot signature-comparison

procedures on the basis that the State’s existing process—which does not include adequate pre-

40
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 41 of 103

rejection notice and/or a meaningful opportunity to cure an improperly rejected ballot violates
the Due Process Clause of the Fourteenth Amendment. See docket no. 1 9§ 52-61. Plaintiffs also
contend that the same procedures violate the Equal Protection Clause of the Fourteenth
Amendment because they impose a severe burden on certain voters’ right to vote that is not
justified by a legitimate government interest. See id. at J 62-70."

A. Applicable Legal Frameworks

Plaintiffs.and the Secretary appear to agree that Plaintiffs’ “undue burden”/*right to vote”
equal protection claim is governed by the “Anderson/Burdick’ standard set forth by the Supreme
Court. See docket no. 65 p. 37 & docket no. 70 pp. 21-22 (each citing Anderson v. Celebrezze, 460
U.S. 780 (1983) and Burdick v. Takushi, 504 U.S. 428 (1992)). However, the parties are in
disagreement as to whether the “Mathews” standard or the same “Anderson/Burdick” standard
governs the analysis of Plaintiffs’ due process claim. See docket no. 65 pp. 29-30 (citing Mathews
v, Eldridge, 424 U.S. 319, 225 (1976)); docket no. 70 pp. 21-22.

Plaintiffs contend that the Mathews framework should apply to any due process analysis,
see docket no. 65 pp. 29-30, and note that numerous courts evaluating due process claims related
to signature-comparison procedures for mail-in ballots have evaluated those claims under that
framework, which instructs the Court to balance the following considerations:

First, the private interest that will be affected by the official action; second, the risk

of an erroneous deprivation of such interest through the procedures used, and the

probable value, ifany, of additional or substitute procedural safeguards; and finally,
the Government’s interest, including the function involved and the fiscal and

 

*° Plaintiffs also assert a separate equal protection claim in “Count Three” of the Complaint, but
for the reasons discussed in Section IV, infra, the merits of that claim are not addressed in this
Order,

4]
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 42 of 103

administrative burdens that the additional or substitute procedural requirement
wouid entail,

Mathews, 424 U.S. at 335.

The Secretary, on the other hand, contends that the more flexible “Anderson/Burdick’ test
applies to the constitutional analysis of all state laws that allegedly burden the right to vote,
including any due process claim. See docket no. 70 pp. 21-22. Under the Anderson/Burdick test, a
court “must weigh ‘the character and magnitude of the asserted injury to the rights protected by
the First and Fourteenth Amendnients that the plaintiff seeks to vindicate’ against ‘the precise
interests put forward by the State as Justifications for the burden imposed by its rule.’” Burdick,
304 U.S, at 434 (quoting Anderson, 460 U.S. at 788-89). The severity of the challenged restriction
dictates whether strict scrutiny review, rational basis review, or some intermediate standard
- applies. See Burdick, 504 U.S. at 434; see also Anderson, 460 U.S. at 788.

The argument for applying the Mathews test to Plaintiffs’ due process claim is a strong
one, as the framework explicitly references both “procedures” and potential “procedural
safeguards.” Mathews, 424 U.S. at 335. For that reason, the standard appears to be more directly
applicable to due process claims premised on mail-in ballot procedures and/or the lack of
procedural safeguards related to the mail-in voting process. Notably, it appears that multiple courts
have applied the Mathews framework to substantially similar claims involving due process
challenges to similar mail-in ballot signature-comparison procedures. See, e. g, Saucedo y.
Gardner, 335 F. Supp. 3d 202, 214 (D.N.H. 2018); Martin v. Kemp, 341 F. Supp. 3d 1326, 1338
(N.D. Ga. 2018), appeal dismissed sub nom. Martin y. Sec’y of State of Georgia, 18-14503-GG,
2018 WL 7139247 (11th Cir. Dec. 11, 2018); Zessar v. Helander, No. 05 C 1917, 2006 WL

642646, at *7 (NLD. Ill. Mar, 13, 2006); Frederick, 2020 WL 4882696, at *12,

42
Case 5:19-cv-00963-OLG Document 99 Filed:09/08/20 Page 43 of 103

On the other hand, certain courts have stated that the Anderson/Burdick framework is
meant to apply to all constitutional challenges involving voting restrictions, including both due
process claims and equal protection claims. See, e.g., Duncan v. Husted, 125 F. Supp. 3d 674, 679-
80 (S.D. Ohio 2015), aff'd (Mar. 7, 2016) (stating that in the Sixth Circuit, “the Anderson-Burdick
test serves as single standard for evaluating challenges to voting restrictions” including “First
Amendment, Due Process Clause of the Fourteenth Amendment, and Equal Protection Clause of
the Fourteenth Amendment claims”); Weber v, Shelley, 347 F.3d 1101, 1105-06 (9th Cir. 2003)
(analyzing equal protection and due process challenges to touchscreen voting system without
voter-verified paper trail under Anderson and Burdick). However, the Secretary has failed to cite
any cases in which the Anderson/Burdick framework has been applied to an evaluation of a due
process claim related to mail-in ballot signature-comparison procedures.

For that reason, and having reviewed the various approaches, the Court concludes that the
Mathews standard should govern this Court’s due process analysis. However, the Court concludes
that the question is ultimately immaterial, because as shown below in Section ILC, infra, the
challenged signature-comparison procedures do not pass constitutional muster under any of the
potentially-applicable standards.

B. Plaintiffs’ Due Process Claim Under the Mathews Framework

As an initial matter, the Secretary is correct in noting that there is no federal constitutional
right to vote by mail-in ballot. See generally McDonald y. Bd. of Election Comm'rs of Chi., 394
U.S. 802, 807-08 (1969) (rejecting assertion that there was constitutional right to vote by absentee
ballot). However, it is undisputed that the right to vote is a fundamental right under the United
States Constitution. Harper v. Va, Bd. of Elections, 383 U.S. 662, 666-70 (1966); see also

Reynolds v, Sims, 377 U.S. 533, 554 (1964) (“[T]he Constitution of the United States protects the

43
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 44 of 103

right of all qualified citizens to vote, in state as well as in federal elections.”), For that reason, once
a state creates a certain type of election regime, the state “must administer it in accordance with
the Constitution.” Zessar, 2006 WL 642646, at *6; see also Paul v. Davis, 424 U.S. 693, 710-12
(1976) (stating that “there exists a variety of interests which are difficult of definition but are
nevertheless comprehended within the meaning of either ‘liberty’ or ‘property’ as meant in the
Due Process Clause” and holding that an otherwise protected interest can attain “constitutional
status by virtue of the fact that [it has] been initially recognized and protected by state law” if “as
a result of the state action complained of, a right or status previously recognized by state law was
distinctly altered or extinguished”), Thus, “[cJourts around the country have recognized that
‘[while it is true that absentee voting is a privilege and a convenience to voters, this does not grant
the state the latitude to deprive citizens of due process with respect to the exercise of this
privilege.’” Martin, 341 F. Supp. 3d at 1338 (quoting Raetzel v. Parks/Bellemont Absentee
Election Bd., 762 F. Supp. 1354, 1358 (D. Ariz. 1990)); see also Zessar, 2006 WL 642646, at *6
(stating that “approved absentee voters are entitled to due process protection”).

Because it is clear that Texas has created a mail-in ballot regime through which qualified
voters may exercise their fundamental right to vote, the State must provide those voters with

constitutionally-sufficient due process protections before rejecting their ballots.2” See Raetzel, 762

 

*7 The Secretary’s remedy briefing directed the Court to one district court that recently determined
that eligible voters who risk having their votes improperly rejected on the basis of a perceived
signature mismatch may not challenge Tennessee’s signature-verification procedures under a
procedural due process theory. See docket no. 98 p. 10 (citing Memphis A. Phillip Randolph Inst.
v, Hargett, 3:20-CV-00374, 2020 WL 5095459, at *11 (M.D. Tenn. Aug. 28, 2020)). This Court
respectfully declines to follow that analysis. For one, the Hargett court also determined that the
same voters could not challenge Tennessee’s signature-comparison procedures under an “undue
burden’/"right to vote” theory because a complaint about the State’s “signature-verification
procedure” is one “sounding exclusively in procedural due process.” See id. at *15. In any event,
the Fifth Circuit and other circuit courts have indicated that violations of the right to vote are
(i) actionable under the Due Process Clause and (ii) governed by the Mathews’ procedural due
process analysis. See, e.g., Williams v. Taylor, 677 F.2d 510, 514-15 (Sth Cir. 1982) (applying the

44
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 45 of 103

F. Supp. at 1358 (“While the state is able to regulate absentee voting, it cannot disqualify ballots,
and thus disenfranchise voters, without affording the individual appropriate due process
- protection.”); Frederick, 2020 WL 4882696, at *12 (internal alterations and quotations omitted)
(“[O]nce a state creates an absentee voting regime, the state has enabled a qualified individual to
exercise her fundamental right to vote in a way that she was previously unable to do and [the state]
then must administer that regime in accordance with the Constitution and afford appropriate due
process protections . . . before rejecting an absentee ballot.”). In order to determine whether
constitutionally-sufficient process has been afforded, the Court has determined that it is
appropriate to apply the balancing framework set forth by the Supreme Court in Mathews vy.
Eldridge. See Section ILA., supra. The application of the Mathews framework requires the Court
to balance (i) “the private interest that will be affected by the official action,” (ii) the “risk of an
erroneous deprivation of such interest through the procedures used, and the probable value, ifany,
of additional or substitute procedural safeguards,” and (iii) “the Government’s interest, including

the function involved and the fiscal and administrative burdens that the additional or substitute

 

Mathews test to Mississippi’s felony disenfranchisement statute); Georgia Muslim Voter Project
v. Kemp, 918 F.3d 1262, 1270-71 (11th Cir, 2019) (Pryor, J., concurring) (in due process challenge
to state’s signature-comparison procedures, applying Mathews test and stating “[i]t is undeniably
true that the interest in voting absentee implicates the right to vote”); Lemons v. Bradbury, 538
F.3d 1098, 1104-05 (9th Cir. 2008) (analyzing Mathews factors as part of due process challenge
to Oregon’s referendum signature verification process). Notably, every other district court to
consider a due process challenge to similar signature-comparison procedures (at least that this
Court has identified) has held that the affected voters are entitled to due process protections. See
Raetzel, 762 F. Supp. at 1358; Saucedo, 335 F. Supp. 3d at 214; Martin, 341 F. Supp. 3d at 1338;
Frederick, 2020 WL 4882696, at *12; Self Advocacy Sols. N.D., 2020 WL 2951012, at *8; Zessar,
2006 WL 642646, at *6. Accordingly, the Court concludes that voters who have their mail-in
ballots improperly rejected on the basis of an incorrect (but perceived) signature mismatch are
entitled to assert a claim based on a violation of their due process rights. Finally, even if the Court
assumes that Plaintiffs may not pursue relief under a “procedural due process” theory, Section II.C
of this Order explains in detail why Plaintiffs are also entitled to summary judgment and injunctive
relief under their “undue burden”/"right to vote” theory of relief.

45
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 46 of 103

procedural requirement would entail.” Mathews, 424 U.S. at 335. The Court discusses each
consideration below.
1. Private Interest Affected by the Official Action
With respect to the “private interest” at issue in this case, the Court affords this factor
significant weight. Indeed, at stake here, is the fundamental right to vote. See Harper, 383 U.S. at
667 (1966) (quoting Reynolds v, Sims, 377 U.S. 533, 561-62 (1964) (Undoubtedly, the right of
suffrage is a fundamental matter in a free and democratic society.”)). Moreover, that “private
interest” is not minimized by the fact that there is no constitutional right to vote by mail, The State
has provided qualified voters with an opportunity to vote by mail, and the record demonstrates that
the challenged processes result in disenfranchisement for some voters who elect to utilize that
method of voting. It is therefore unsurprising that multiple courts that have evaluated similar
signature-comparison regimes under the Mathews framework have afforded this first factor
significant weight. See, e.g., Martin, 341 F. Supp. 3d at 1338 (“Here, the Court agrees with
Plaintiffs that the private interest at issue implicates the individual’s fundamental right to vote and
is therefore entitled to substantial weight.”); Saucedo, 335 F. Supp. 3d at 217 (“Plaintiffs argue
that the individual interest at issue is the fundamental right to vote... The court accords this factor
significant weight.”). This Court concludes it is appropriate to do the same.
2. Risk of Erroneous Deprivation and Probable Value of Procedural Remedies
The record demonstrates that Texas counties rejected more than 5,000 ballots on the basis
of perceived mismatching signatures during the 2016 and 2018 general elections. See docket no.
65-1, Ex. 16. More importantly, the record contains undisputed evidence that qualified, registered
voters have had their votes improperly discarded—and have suffered disenfranchisement—as a

result of the State’s procedures. See, e.g., docket no. 65-1, Exs. 25 & 33. Although the existence

46
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 47 of 103

of even a single improperly rejected ballot demonstrates some risk of erroneous deprivation, the
record demonstrates both that (i) the existing signature-comparison procedures pose a significant
risk to the fundamental right to vote and (ii) there is probable value in implementing additional
procedural safeguards to protect voters’ rights.

a. Existing Signature-Comparison Process Creates Risk of Erroneous
Deprivation

Asan initial matter, Plaintiffs and the Secretary’s Director of Elections both agree that the
existing signature-comparison processes make it possible for local officials to reject a ballot based
on a perceived signature mismatch when the ballot and application were in fact signed by the same
person. See docket no. 84, Ingram Dep. at 77:8-15. That fact is inherently troublesome, and it
would be enough by itself to weigh this initial consideration in Plaintiffs’ favor. Nonetheless, the
Court believes it is appropriate to discuss the specific flaws with the existing signature-comparison
procedures in order to highlight why the risk of erroneous deprivation is so significant and acute
in this case.

First, the record makes clear that there is no specific standard set forth by the State with
respect to determining whether a “signature” matches. Instead, the state-issued handbook
providing guidance to EVBB members merely states that signature reviewers should “check the
signatures of the applicant on the application and on the carrier envelope to confirm that both
signatures have been executed by the voter.” Docket no. 65-1, Ex. 4 p. 14; see also Tex. Elec.
Code § 87.041 (b)(2) (stating that a ballot should be rejected if the EVBB concludes that a signature
on the carrier envelope or ballot was “executed by a person other than the voter”). In Brazos
County, for example, that means reviewers apply a “reasonable person” standard, whereas in
McAllen city elections, reviewers are instructed to accept a ballot so long as the signatures

“resemble each other.” Docket no. 84, Hancock Dep. at 121:24-122:9; docket no. 84, Brazos

47
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 48 of 103

30(b(6) Dep. at 47:25-48:4; docket no. 84, Lara Dep. at 45:13-25, 81:5-19. Moreover, members of
EVBBs do not receive any specific training as to how to determine whether two signatures match.
See docket no. 84, Brazos 30(b)(6) Dep. at 15:19-16:6; docket no. 84, Lara Dep. at 39:1-6, 81:5-
19; docket no. 84, Ingram Dep. at 48:2-5. Instead, whether two signatures “match” depends solely
on the determination of laypersons on the EVBB and/or SVC who are advised to use their “best
judgment.” See docket no. 84, Lara Dep. at 79:9-80:21 (“I always remind them that we are not
-handwriting experts.”); docket no. 84, Brazos 30(b)(6) Dep. at 48:15-49:2 (stating that Brazos
County does “nothing” to “ensure that EVBB members are using their best judgment”).
Unsurprisingly, the determinations reached by laypersons—absent any meaningful guidance—
varies among EVBB members, and the record demonstrates that whether a ballot is accepted or
rejected often depends on which members on each EVBB review the ballot. See docket no. 84,
Hancock Dep. at 122:18-123:12 & Brazos 30(b)(6) Dep. at 48:18-49:8 (indicating that Brazos
County’s EVBB generally has 6 to 10 two-person “teams” of reviewers and that it is “possible for
different teams to reach a different conclusion with respect to the same ballot”); docket no. 84,
Lara Dep. at 137:7-21 (indicating that McAllen EVBB members have previously had “a hard time
agreeing on signatures.”). In sum, under the exiting signature-comparison procedures, it is clear
that chance plays a non-negligible role in determining whether any given voter’s mail-in ballot is
counted.

Other record evidence explains why it should not be surprising that legitimate ballots are
rejected under the existing procedures. Dr. Linton Mohammed explained that laypersons—like
untrained members of EVBBs or SVCs—are more likely to reject signatures provided by the same
individual than are trained handwriting experts. See docket no. 84, Mohammed Dep. at 65:9-66:6,

Specifically, Dr, Mohammed explained that individuals-often have “variations” of signatures, and

48
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 49 of 103

individuals often use different signatures based on the type of document that is being signed. Jd.
at 28:7-25, 84:25-85:22. As a result, individuals “tend to write more carefully” when signing
certain types of documents. fd. (describing how the same individual often has a “mixed-style
signature” for documents that are routinely signed and a “readable, text-based styled signature”
for more formal documents).”* Dr. Mohammed explained that layperson reviewers “incorrectly
interpret a variation as a difference” whereas experts would know not to directly compare two
different “styles” of signatures. Jd. at 65:9-66:6. According to Dr. Mohammed, the more
appropriate way to compare multiple signatures is to compare those of the same “style,” See id. at
47:2-11 (testifying that one cannot accurately compare signatures of different “styles”).

These problems are specifically exacerbated by three aspects of the State’s mail-in voting
regime and related signature-comparison procedures. First, the mail-in ballot application and ballot
carrier envelope do not inform the voter (i) that the signature on the application and the signature
on the carrier envelope will be used for signature comparison or (ii) that failure to match the two
signatures will result in a rejected ballot. See docket no. 84, Ingram Dep. at 32:25-35:4, 103:9-

15.7” Instead, those documents state-that the voter is providing his or her signature only as a

 

*8As an example, Dr. Mohammed explained that an individual will generally sign his or her formal
will and testament more carefully than he or she would sign for a package at his or her doorstep.
See docket no. 84, Mohammed Dep. at 42:13-43:22.

*° The Secretary’s most recent briefing indicates that the Secretary updated its form “dear voter”
letier in August 2020 so that it now contains one sentence regarding the signature-comparison
process, See docket no. 93-2, Ex. A. For the avoidance of doubt, this small act—while a step in
the right direction—does not significantly reduce the risk of erroneous rejection nor does it
otherwise mean that the State’s existing procedures are now constitutionally sound. For one,
providing information regarding the signature-matching requirement on the documents actually
being signed appears to be a far more appropriate method for ensuring that voter is aware of the
requirement as he or she is signing the document. More importantly, however, the record
demonstrates that ballots are improperly rejected based on perceived signature mismatches even
when voters are fully informed of the requirements and attempt to comply. See docket no. 84,
Weisfeld Dep. at 45:4-17; 50:5-9; 56:18-57;5; 68:22-71:20. Thus, even assuming details about the
signature-comparison procedures were included on both the application and carrier envelope as

49
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 50 of 103

certification that the information is true and/or that the enclosed ballot represents the voter’s
intentions. See docket no. 65-1, Ex. 6; Tex. Elec. Code § 86.013(c). This is important because, as
noted above, voters often sign documents “more carefully” when they believe it is necessary to do
so. Notably, Richardson’s deposition testimony demonstrates that he believed his signatures were
used for purposes other than for signature matching. See docket no. 84, Richardson Dep. at 25:16-
22, 28:2-7. And as a result of the existing information provided, voters like Richardson who fully
comply with every instruction on the application and carrier envelope may still have their vote
rejected based on perceived mismatching signatures.

Second, EVBB members generally make their determinations based only on two
signatures: the one provided on the application and the one provided on the flap of the carrier
envelope. See Tex. Elec. Code § 87.041(b)(2). Although the Election Code permits EVBB
members to consider any voter signature from the prior six years that is on file with the county
clerk or voter registrar, the Code does not require that the EVBB members consider multiple
comparison signatures (if available) before rejecting a ballot. See Tex. Elec. Code § 87.041 (€). As
a result, the record indicates that EVBB members generally do not request any additional
signatures on file as part of their review. See, e.g., docket no. 84, McAllen 30(b)(6) at 26:6-17
(testifying that McAllen EVBB has never requested additional signatures during its review during

Lara’s tenure); docket no. 84, Brazos 30(b)(6) Dep. at 43:2-46:13 (testifying that Brazos County

 

well, that alone would be insufficient to render the challenged signature-comparison procedures
constitutionally sound in the absence of pre-rejection notice and a meaningful opportunity to cure.
Indeed, at least one court has found similar signature-comparison procedures unconstitutional even
after the state agreed to provide information about signature-comparison on both the ballot
application and carrier envelope, because the state had not provided adequate notice of rejection
or an opportunity to cure. See Saucedo, 335 F. Supp. 3d at 218, 222 (holding that New Hampshire’s
procedures were still unconstitutional notwithstanding the state’s recent changes to the information
provided to voters on their applications and ballots).

50
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 51 of 103

did not find records indicating that EVBB had requested additional signatures for any voter during
any election in the prior 22 months). This increases the likelihood of erroneous rejections, as the
voter may have used other “styles” of his or her own signature on prior occasions which may
provide a more proper baseline for verifying the signature on the application and/or carrier
envelope. See docket no. 84, Mohammed Dep. at 47:2-11.

Finally, older voters and disabled voters are two categories of voters that are permitted to
vote by mail, and the record indicates that—as a general rule—these categories of voters are
exactly the type of voters that are most likely to face difficulties matching their signatures. See
note 24, supra. As a specific example in this case, CTD’s representative (and member) Chase
Bearden testified that “so many times [his] writing fooks different” because he must use his phone
to hold down documents as he signs them given his disability. See docket no. 84, CTD 30(b)(6)
Dep. at 71:5-25. Thus, the impacts of Texas’s error-prone signature comparison process are most
likely to be acutely felt by the exact types of voters Texas permits to vote by mail.

Perhaps the best demonstration in the record of the real risk to voting rights created by the
existing procedures are the personal experiences of the Individual Plaintiffs in this case. Both
Weisfeld and Richardson properly registered to vote by mail, and after receiving their ballots, they
cast their ballots by mail, Weisfeld’s ballot was submitted by mail at the end of May 2019 for a
June 22, 2019 contest. See docket no. 84, Weisfeld Dep. at 19:4-11. Richardson’s ballot was
received by Brazos County officials on October 17, 2018 for a November 6, 2018 contest. See
docket no. 84, Richardson Dep. 28:8-15. Notwithstanding that each Individual Plaintiff was
qualified to vote by mail and did so well before the date of the election, neither had his or her vote
counted in the elections in question. Instead, laypersons—none of whom had received training in

handwriting analysis or been provided uniform standards regarding signature comparison from the

51
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 52 of 103

State-—determined that Weisfeld and Richardson had not adequately matched their prior
signatures, and as a result, their ballots were rejected. The infirmity of the existing signature-
comparison analysis is best demonstrated by the rejection of Weisfeld’s ballot, specifically.
Indeed, Weisfeld was unable to satisfy whatever apparent “matching” standards were being
applied on the date in question notwithstanding the fact that she (i) was aware of the signature-
comparison requirement, (ii) had herself previously served on local EVBBs, (iii) had previously
served as the election administrator for local primary elections, and (iv) had sent other handwritten
communications to the election officials in the period leading up to the election. See docket no. 84,
Weisfeld Dep. at 45:4-17; 50:5-9; 56:18-57:5; 68:22-71:20.

b. Existing “Remedies” Do Not Provide Adequate Protections, Notice or
a Meaningful Opportunity to Cure

The rejection of ballots based on signature comparison might present less of a risk of
erroneous deprivation if there was an effective means to cure an improperly rejected ballot. But in
this case, as in the other cases in which courts have found similar processes to violate due process,
the improper rejection of a ballot appears to be irremediable for all practical purposes. See
Saucedo, 335 F. Supp. 3d at 218 (citing Zessar, 2006 WL 642646, at *8-9) (“It cannot be
emphasized enough that the consequence of a moderator’s decision—disenfranchisement—is
irremediable,”).

Of course, the Secretary disagrees with the assertion that the existing procedures do not
provide adequate notice and an opportunity to cure. In support, the Secretary asserts the Texas
Election Code already provides for procedural remedies in the event a vote is improperly rejected,
Specifically, the Secretary cites to § 87.127 of the Texas Election Code, which empowers county
election officials to “petition a district court for injunctive or other relief’ if the election officials

“determine[] that a ballot was incorrectly rejected or accepted by the [EVBB] before the time set

22.
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 53 of 103

_ for convening the canvassing authority.” Docket no. 75 p. 10. Additionally, the Secretary assets
that “Texas law provides means to contest the outcome of an election” in the event a candidate
contends that ballots were improperly accepted or rejected. See docket no. 75 p. 10 (citing Tex.
Elec. Code §§ 221.001-243.013, 221.003(a)). Finally, the Secretary asserts that the risk of
improper rejection is mitigated because voters are offered an alternative under which a witness
signs their ballot in lieu of signature matching. See docket no. 70 pp. 23-24.

None of the existing “remedies” cited by the Secretary protect voters from the improper
rejection of their mail-in ballots, at least as they are presently implemented. As an initial matter,
the Texas Election Code does not require a voter to be notified that his or her ballot was rejected
until ten days after the election. Jd. at § 87.043 l(a). Notwithstanding that Richardson and Weisfeld
each voted by mail weeks before the election date, neither received notice of his or her ballot’s
rejection until following the election. See docket no. 84, Weisfeld Dep, at 19:4-11, 45:18-20;
docket no, 84, Richardson Dep, 28:8-15, 29:2-12; docket no. 65-1, Exs. 21 & 30. Although the
Secretary has sent an advisory to election officials advising them to notify voters of a rejected
ballot as soon as possible, the record indicates that—even after local officials implemented that
advisory—voters still generally receive “notice” after the election date. See docket no, 84,
Hancock Dep. at 89:3-90:21 (stating that Brazos County’s rejection notices generally go out the
day before election day, but that “the way the mail service is, there’s not really a benefit to mailing
it out as soon as possible, because they’re not going to get it prior to election day’); docket no. 84,
McAllen 30(b)(6) Dep. at 32:8-33:7 (stating that City elections happen on Saturdays and the
rejection notices go out on Monday two days after election). Indeed, because the date each county
conducts its canvassing of ballots may occur between three and fourteen days following the

election date but voters only must be notified of a rejected ballot within ten days of the election,

53
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 54 of 103

the Code expressly permits voters to receive notice of their rejected ballot after the county has
conducted its final canvass of election results. See Tex. Elec. Code § 67.003; docket no. 84, Ingram
Dep. at 87:11-88:10.

This timing feature of the required notice is only the first reason why the State’s asserted
“remedy” in Texas Election Code § 87.127 is inadequate, at least as it is presently understood and
implemented by local election officials. Specifically, Section 87.127(a) provides:

If a county election officer . . . determines a ballot was incorrectly rejected or

_ accepted by the early voting ballot board before the time set for convening the

canvassing authority, the county election officer may petition a district court for
injunctive or other relief as the court determines appropriate.

id, (emphasis added), Because (i) voters who have had their ballots improperly rejected are notified
that they may contact their local election officials and (ii) § 87.127 provides the election official
with discretion to file a lawsuit if the official determines the ballot was erroneously rejected, the
Secretary contends that adequate protections exist. See docket no. 70 pp. 24-25. As noted above,
however, the Election Code specifically contemplates that voters may receive notice of their
rejected ballot after the county has already convened its canvassing authority, and a local official’s
authority to seek relief in the district court expires once canvassing has occurred. See § 87.127(a);
docket no. 84, Ingram Dep. at 87:11-88:10. Thus, even assuming that local election officials were
required to seek judicial relief on a voter’s behalf following any complaint by a disenfranchised
voter, the remedy would still be inadequate for voters who do not receive notice before canvassing
has occurred,

More importantly, however, the record demonstrates that the existing procedures provided
in § 87.127 are often inadequate even in cases in which a voter promptly notifies county officials
of an improper rejection prior to the county’s canvassing activities. Crucially, the petitioning

process in § 81.127 is a discretionary process and not a procedural process to which voters are

54
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 55 of 103

entitled. The local officials in this case testified that they have never utilized the procedure despite
receiving complaints from voters about improperly rejected ballots, See docket no. 84, Hancock
Dep. at 103:4-104:10; docket no. 84, McAllen 30(b)(6) Dep. at 53:6-19, 56:5-13. Notably,
McAllen City Secretary testified that she did not believe that she qualified as a “county election
officer” for the purposes of utilizing § 87.127 on a voter’s behalf. See docket no. 84, McAllen
30(b}(6) Dep. at 53:20-25. And the Brazos County election official in this case questioned how
she was even supposed to “determine” that a ballot was “incorrectly rejected” by the EVBB, and
as a result, testified that her office did not investigate the accuracy of any EVBB signature-
matching determinations. See docket no. 84, Hancock Dep. at 103:25-106:23 (“I don’t do that
determination... I feel that that’s the board’s responsibility, and I do not check their work. It’s
not my responsibility to do that.”); see also docket no. 84, McAllen 30(b)(6) Dep. at 56:14-24
(stating that McAllen election officials do not perform an additional review to determirie if a ballot
was incorrectly rejected). Thus, the Brazos County official testified that, as a practical matter, it
would be “impossible” for her to seek relief on behalf of a voter under § 87.127. See docket no.
84, Hancock Dep. at 107:9-19; see also id. at 96:4-97:22 (stating that even if a voter contacts
election officials following notice of a ballot’s rejection, “there’s really no remedy for that voter”
if “election day has passed”). Tellingly, the Secretary’s Director of Elections testified that he was
only aware of the procedure being used on a single occasion by a single county official, See docket
no. 84, Ingram Dep. at 44:22-46:1. In sum, the record makes clear that the discretionary procedures
in § 87.127—at least to the extent they are presently understood and implemented by local election
officials—do not afford protection for the vast majority of voters who have their ballots improperly

rejected on the basis of a signature-mismatch determination.”

 

*° The Secretary contends that this case is distinguishable from the other district court cases
analyzing the constitutionality of other similar signature-comparison procedures because Texas’s

35
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 56 of 103

The Secretary’s second proposed remedy—the possibility of an “election contest”—is even
more unrealistic. See docket no. 75 p. 10 (citing Tex. Elec. Code §§ 221,001-243.013, 221.003(a)).
The Secretary’s own description of “election contests’—as a remedy “available to candidates
where miscounted mail-in ballots impact the result of an election”—perhaps best summarizes the
multiple reasons why “election contests” do not provide an adequate “cure” for voters who have
their mail-in ballots improperly rejected during the signature-comparison process. See docket no.
93 p. 5 n.5 (emphasis added). For one, the remedy is available to candidates, not voters. See id.
Tex. Elec. Code § 232.002. Equally importantly, “election contests” may only be pursued if the
contestant demonstrates that the challenged process materially affected the outcome of the
election. See Willet v. Cole, 249 S.W.3d 585, 589 (Tex. App.— Waco 2008, no pet.). Plaintiffs in
this case are not seeking to overturn the results of any election, but instead are solely seeking to
protect the fundamental right to vote. An individual’s right to vote does not depend on any
candidate’s margin of victory, and if the Secretary’s theory was correct, no Texas election
procedure—or any resulting disenfranchisement—could offend due process so long as some
candidate on the ballot could challenge an election’s ultimate result. Finally, such a challenge also
requires the contestant to demonstrate that a violation of the Election Code occurred. See Willet,
249 S.W.3d at 589. Indeed, in this case, Plaintiffs challenge the existing provisions of the Election

Code because the Code apparently permits violations of voters’ constitutional rights. For all these

 

“existing statutory framework specifically provides an avenue for court intervention in the case of
a mail-in ballot.” Docket no. 79 p. 9. But the record shows that § 87.127 is not a meaningful avenue
for court intervention, especially given that both election officials in this case testified that it was
not possible for them to utilize the referenced procedures on a voter’s behalf. See docket no. 84,
Hancock Dep. at 107:9-19; docket no. 84, McAllen 30(b)(6) Dep. at 53:20-25. The same is true
with respect to election contests, which are discussed in the next paragraph.

36
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 57 of 103

reasons, the availability of such a challenge to the election outcome neither mitigates voters’ risk
of erroneous deprivation nor does it reduce the probable value of additional remedies.

The Secretary’s reliance on the “witness” alternative is similarly insufficient. See docket
no. 70 pp. 23-24 (citing Tex. Elec. Code. § 84.01 1(a)(4)(B)). The Secretary asserts that the option
“ensur[es] that voters who cannot make their signatures match receive notice of the witness option
before deciding to vote by mail.” Jd. As an initial matter, the Secretary’s argument ignores that a
witness can only sign for an individual voting by mail “if the person required to sign cannot do so
because of a physical disability or illiteracy.” Tex. Elec. Code § 1.011(a). Thus, many mail-in
voters are ineligible to use the apparent witness “alternative” set forth by the Secretary. Further,
many voters will not know that they apparently “cannot make their signatures match” to whatever
standard is necessary until their ballot has already been rejected, Certainly Weisfeld—who had
herself previously served on EVBBs—believed she “[could] make [her] signature match” when
she submitted her carrier envelope. Further, the Secretary’s assertion ignores that even those who
are permitted to utilize the witness signature option may not have access to a person who could
serve as a witness, due to other restrictions set forth in the Election Code!

Finally, the Secretary asserts that the Individual Plaintiffs did not raise “their concerns of
improper rejection to their county election officer” and “therefore cannot demonstrate whether [the
procedures available] are effective for remediation.” Docket no. 70 pp. 27-28; docket no. 75 pp.
11-12, The Secretary’s argument is belied by the factual record, and indeed, perhaps the best

indication of the inadequate nature of the existing remedies is the evidence demonstrating that

 

*! The Texas Election Code permits a person to serve as a witness only one time for applications
to vote by mail absent narrow exceptions, making it difficult to facilitate the efficient use of
witnesses, Jd. at § 84.004. For example, ifa nursing home attendant serves as a witness for a single
resident’s application, that attendant can no longer serve as a witness for any other nursing home
residents who must submit an application.

57
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 58 of 103

Richardson did try to seek relief from Brazos County election officials following the rejection of
his ballot2? See docket no. 84, Richardson Dep. at 30:9-19, 31:21-32:1, Rather than taking action
to ensure that his vote was properly counted following his complaint, Brazos County officials
instead wrote a letter to Richardson notifying him that the mistaken rejection of his ballot (and his
resulting disenfranchisement) was fully in compliance with the Election Code. See docket no. 65-
1, Ex. 25. Further, even if the Court ignored that the Secretary’s assertion is contradicted by the
evidentiary record, the Secretary’s argument is also both (i) a non-sequitur with respect to the
Individual Plaintiffs," and (ii) wholly inapplicable to CTD and the other Organizational Plaintiffs

that have asserted claims against the Secretary.

 

*? To the extent it is the Secretary’s contention that Richardson did not property notify the correct
Brazos County election official, the record makes clear that Hancock would not have pursued relief
pursuant to § 87.127 on Richardson’s behalf for the various reasons stated in her testimony. See
docket no. 84, Hancock Dep. at 96:4-97:22, 103:4-106:23, 107:9-19. And to the extent the
Secretary faults Richardson and Weisfeld for not instituting an “election contest,” see docket no,

75 p. 10, the Secretary ignores that such a remedy is available to candidates, not voters. See Tex.

Elec. Code § 232.002.

*3 Notwithstanding the Secretary’s assertion that Individual Plaintiffs’ past injuries cannot serve
as evidence of the likelihood of future harm, see docket no. 75 p. 4, the Secretary apparently
contends that the Individual Plaintiffs are not entitled to argue that the existing procedures will
violate their due process rights in the future if they do not demonstrate that they attempted to
exhaust all remedies in the past. That assertion presupposes that a plaintiff must have suffered an
injury in the past in order to challenge the future enforcement of an unconstitutional regulation,
and of course, that is not the law, Each case cited by the Secretary for that proposition is inapposite
in this case, because in those cases, (i) the plaintiff was actually provided pre-rejection notice and
an opportunity for a pre-deprivation hearing and (ii) the plaintiff sought relief for past injuries. See
Santana v. City of Tulsa, 359 F.3d 1241 (10th Cir. 2004) (seeking damages for deprivation of due
process after defendant confiscated plaintiffs property); Dubue v. Twp. of Green Oak, 406 F.
App’x 983 (6th Cir. 2011) (seeking damages for deprivation of due process after defendant rezoned
plaintiff's property); Herrell v. Bensen, 261 F. Supp. 3d 772 (E.D. Ky. 2017) (seeking relief on
due process claim premised on university’s failure to confer plaintiff's degree). It is similarly
irrelevant that Individual Plaintiffs “did [not[ contact the Secretary’s office regarding the allegedly
erroneous rejections of their ballots,” see docket no. 70 p. 28, especially given that the rejection
notice does not advise voters to contact the Secretary. See, e.g., docket no. 65-1, Exs. 25 & 33.

58
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 59 of 103

In sum, the record makes clear that the existing procedural “remedies” do not protect voters
from the risk of disenfranchisement created by the State’s error-prone signature-comparison
process.

c. There is Probable Value in Providing Additional Safeguards

In light of the evidence demonstrating the inadequacy of the existing procedural
protections, it is unsurprising that the record also demonstrates that there is probable value in
providing additional procedural protections for voters. Both Individual Plaintiffs in this case state
that they would have taken steps to correct any mistake had they been notified of the signature-
mismatch prior to their ballots’ official rejections. See docket no. 65-1, Ex. 21 J 11; docket no. 65-
1, Ex. 30 § 12, But the Court need not take Individual Plaintiffs’ word for it, as the existing
procedures set forth in the Election Code and/or those provided to voters in other circumstances
demonstrate the probable value of providing additional procedural protections, including
meaningful opportunities to correct signature-comparison errors.

For one, the record contains evidence demonstrating the probable value of providing
additional signatures for EVBB members to consider for comparison purposes before rejecting a

ballot. As noted above, EVBB members generally make their rejection decision based only on two

signatures: the one provided on the application and the one provided on the flap of the carrier

envelope. See docket no. 65-1, Ex. 4 p. 16. Although the Election Code permits EVBB members
to consider any voter signature on file from the prior six years, the Code does not require that the
EVBB members consider multiple comparison signatures before rejecting a ballot. See Tex. Elec.
Code § 87.041(b)(2), (e). Unsurprisingly, Dr. Mohammed testified that a review of additional
signatures improves the accuracy of any signature comparison, as it increases the likelihood that
reviewers may compare multiple signatures of the same “style.” See docket no. 84, Mohammed

Dep. at 42:4-43:9, Indeed, it is for this reason that experts in Dr. Mohammed’s field generally
59
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 60 of 103

consider at east ten signatures before reaching a determination regarding the authenticity of a
signature. See id. Further, the EVBB handbook itself appears to specifically acknowledge that
additional signatures may assist EVBB members in “confirming” their initial determination to

accept or reject a ballot. See docket no. 65-1, Ex. 4 p. 16 (stating that “[t]hese additional signatures

may be used to confirm that the signatures are either those [or] not those of the same person.”), .

Thus, it is clear that advising EVBB members that they should utilize this procedure to compare
any apparently “mismatched” signature with other signatures on file from the voter—before
officially rejecting any ballot—appears to be an obvious way of improving the accuracy of the
signature-comparison process. And doing so is fully compliant with the existing procedures in the
Election Code.

The record also contains strong evidence demonstrating the probable value of providing
more-timely notice of rejection to voters whose signatures are determined to be “mismatched,”
See docket no. 84, Hancock Dep. at 99:15-23 (agreeing that “the timing of the notice is important
to whether or not the ballot can be corrected”). For example, the record makes clear that if a voter
is notified that his or her mail-in ballot is rejected prior to election day, that voter is permitted to
vote in person on election day. See id. at 96:4-20 (“Lf [notice is provided] prior to election day,
then they would be able to cast a ballot in person.”). While the in-person voting “remedy” would
be insufficient for some mail-in voters,** such an alternative could be used by many voters to avoid
disenfranchisement if they are provided early notice of their ballot’s improper rejection. This is
especially true for voters, like Richardson, who submitted his mail-in ballot weeks before the

election date. Finally, a procedure involving a more-timely comparison of signatures (and notice

 

* For example, voters who are out of the county, voters who are incarcerated in jail, or voters who
are unable to travel to a polling place due to disability would be unable to utilize such an approach.

60
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 61 of 103

of rejection) is wholly consistent with the existing provisions of the Election Code. Nothing in the
Election Code prohibits EVBBs from beginning the signature-comparison process in the days
leading up to the election. See docket no. 65-1, Ex. 4 p. 41 (stating that EVBB may meet to review
signatures up to 12 days before the election date in counties with more than 100,000 residents and
up to 3 days before the election date in counties with less than 100,000 residents); docket no. 84,
Ingram Dep. 46:25-48:1 (testifying that each county determines when its EVBB meets and that
there is no limit as to number of times EVBB may meet). And unsurprisingly, one local official in
this case agreed both that (i) rejection letters could go out earlier if the respective EVBBs met
earlier in the permissible window and (ii) voters’ phone numbers (if provided on the application)
could be used .to provide additional, earlier notice of the rejection. See docket no. 84, McAllen
30(b)(6) Dep. at 35:3-17, 51:24-52:10.

Finally, with respect to providing additional opportunities to “cure” for voters whose
ballots are rejected for a signature “mismatch,” the value of those alternatives is best demonstrated
by existing procedures that are already used to provide an opportunity to “cure” to voters under
other circumstances. For example, under the Texas Election Code, and in-person voter who fails
to comply with the photo ID requirement at the polling site on election day is permitted to cast a
provisional ballot and is provided six days to confirm his or her identity with the country registrar.
See Tex. Elec. Code § 65.0541. Most tellingly, if a voter completely forgets to sign his or her
carrier envelope (as opposed to signing with a “mismatched” signature), the Texas Election Code
and EVBB Handbook state as follows:

[T]he clerk may deliver the carrier envelope in person or by mail to the voter and

may receive, before the deadline, the corrected carrier envelope from the voter, or

the clerk may notify the voter of the defect by telephone and advise the voter that

the voter may come to the clerk’s office in person to correct the defect or cancel the
voter’s application to vote by mail and vote on election day.

61
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 62 of 103

Tex, Elec. Code. § 86.011(d); docket no. 65-1, Ex. 4 p. 43. Indeed, Hancock testified that such a
procedure is already implemented for “defective” carrier envelopes in Brazos County. See docket
no. 84, Hancock Dep. at 48:5-14. To be clear, these forms of recourse would not necessarily
provide an opportunity for every voter to avoid disenfranchisement following a signature-
mismatch, including those who return their mail-in ballots on the eve of election day. But these
“remedies” utilized elsewhere under the Election Code nonetheless demonstrate the value in
providing a second opportunity. for a voter to confirm his or her identity when the alternative is the
complete disenfranchisement of that voter. See Saucedo, 335 F. Supp. 3d at 219-20.

In sum, based on the undisputed facts in the record, this Court finds that under the current
statutory system, voters face a serious risk that their mail-in ballots will be improperly rejected
based on a perceived signature mismatch. Further, because the existing “remedies” are inadequate
(at least as presently implemented), those same voters face the wholesale deprivation of their right
to vote. The Court therefore finds that there is both a meaningful risk of erroneous deprivation of
certain voters’ rights and probable value in providing additional procedures to protect those voters’
right te vote.

3. Government’s Interest and Burden

The third Mathews factor involves consideration of the government’s interests, which may
include “the function involved and the fiscal and administrative burdens that the additional or
substitute procedural requirement would entail.” Mathews, 424 U.S. at 335. With respect to the
State’s “interest,” the Secretary defends the existing procedures by noting that the State has an
undeniable interest in avoiding voter fraud by “ensuring that only eligible voters cast ballots.” See
docket no. 70 p. 26. In support, the Secretary notes that many states utilize signature matching as

a method for preventing voter fraud through the use of mail-in ballots. See id. The Secretary’s

62
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 63 of 103

Motion, in passing, also references the State’s interest in the “orderly and efficient administration
of elections” and “safeguarding public confidence in election integrity.” Docket no. 70 p. 23.
Finally, with respect to the burden involved with implementing additional procedures, the
Secretary notes that “Texas law contains specific timeframes in which election results must be
canvassed,” and “[t]here is potential for an additional step to work chaos into this process,
including by potentially preventing the timely canvassing of election results.” Docket no. 75 pp.
12-13.

The Secretary’s first asserted “interests” are unpersuasive, at least insofar as they are
intended to respond Plaintiffs’ challenge. Of course, the Court agrees with the Secretary’s general
assertion that Texas has a compelling interest in preserving the integrity of its election process by
preventing voter fraud. See Eu v. San Francisco Cty. Democratic Cent. Comm., 489 U.S. 214, 231
(1989); Purcell v. Gonzalez, 349 U.S. 1, 4 (2006). But in this case, the relevant question is whether
that interest is furthered by utilizing signature-comparison procedures ¢hat do not provide voters
with a meaningful opportunity to avoid disenfranchisement by curing an improperly rejected
ballot. Unsurprisingly, the Secretary’s briefing offers no explanation as to how the State’s interest
in preventing voter fraud is furthered by a process that does not provide pre-rejection notice and
an opportunity to cure. As other district courts have pointed out while rejecting similar arguments,
the Secretary’s stated concerns regarding voter fraud instead appear to be inconsistent with the
Secretary’s apparent objections to the implementation of additional procedural protections. See,
e.g., Saucedo, 335 F. Supp. 3d at 220 (“[I]f anything, additional procedures further the State’s
interest in preventing voter fraud while ensuring that qualified voters are not’ wrongly
disenfranchised.”); Self Advocacy Sols. N.D., 2020 WL 2951012, at *10 (“[A]llowing voters to

verify the validity of their ballots demonstrably advances—rather than hinders—these goals [of

63
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 64 of 103

preventing voter fraud and upholding the integrity of elections].”); Fla. Democratic Party v.
Detzner, No. 4:16cv607-MW/CAS, 2016 WL 6090943, at *7 (Oct. 16, 2016) (“[L]etting
mismatched-signature voters cure their vote by proving their identity further prevents voter
fraud—it allows supervisors of elections to confirm the identity of that voter before their vote is
counted.”). Notably, the State no doubt also has a compeiling interest in preventing in-person voter
fraud, and yet Texas presently provides pre-rejection notice and an opportunity to cure to voters
who fail to comply with certain requirements for in-person voting. See Tex. Elec. Code. §§ 63.011,
65.0541 (providing that voters who lack identification on election day may cast a provisional ballot
and provide photo identification or sworn affidavit within six days of the election in order to have
their ballot counted). Here, the Secretary offers “no satisfying explanation for why [the State]
cannot have both a robust signature-match protection and a way to allow every eligible voter-by
mail and provisional voter whose ballot is mistakenly rejected an opportunity to verify their
identity and have their votes count.” Democratic Executive Comm. of FL, 915 at 1322. In sum, it
is clear that the Secretary’s legitimate interest in preventing voter fraud actually weighs in favor
of the implementation of additional procedural safeguards. And to the extent the Secretary
separately asserts an interest in “safeguarding public confidence in clection integrity,” that interest
is similarly furthered by implementing procedures that ensure that valid mail-in ballots are not
improperly rejected. See, e.g., Self Advocacy Sols. N.D., 2020 WL 2951012, at *10.

Finally, a review of other existing procedures already utilized by election officials
demonstrates that the implementation of additional safeguards will not result in the “chaos” or
“burden” asserted by the Secretary, nor will it interfere with the “orderly and efficient
administration of elections.” As noted above, the State already has existing procedures through

which in-person voters who fail to present a valid identification at the polls can verify their identity

64
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 65 of 103

prior to the canvassing process. See Tex. Elec. Code §§ 63.001(g), 63.011, 65.0541. Additionally,
the record demonstrates that local officials already provide notice and an opportunity to cure to
voters who make other mistakes on the carrier envelope and/or who forget to sign the carrier
envelope altogether. Tex. Elec, Code § 86.011(d). Importantly, although Plaintiffs highlight the
existence of these procedures in their motion, see docket no. 65 p. 8, the Secretary’s briefing
provides no explanation as to why these existing procedures and/or an analogous process could
not be extended to mail-in voters whose signatures appear to mismatch. See Martin, 341 F. Supp.
3d at 1339 (“Defendants fail to explain why it would impose a severe hardship to afford absentee
voters a similar process for curing mismatched signature ballots as for curing qualification
challenges or casting a provisional ballot.”), Given that these existing procedures are already in
place, the record makes clear that the “burden” created by adding additional safeguards will not
be so substantial as to outweigh the fundamental disenfranchisement that results in the
alternative.** See Saucedo, 335 F, Supp. 3d at 221 (“[T]his is a case not of foisting wholly novel
procedures on state election officials, but of simply refining an existing one to allow voters to

participate and to ensure that the process operates with basic fairness.”); Martin, 341 F. Supp. 3d.

 

*> The record indicates that existing procedures may also be utilized to provide mail-in voters with
more timely notice of a ballot’s rejection based on a perceived signature mismatch. Mail-in ballot
applications already offer voters the opportunity to provide a phone number and email address,
and the record demonstrates that local election officials are permitted to contact voters via
telephone to correct other errors with the ballot carrier envelope. See Tex. Elec. Code § 86.011(d).
In addition, the record further indicates that local officials already utilize email to communicate
with voters who provide that information under other circumstances. See, e.g., docket no. 84,
Hancock Dep. at 125:20-126:8. Moreover, the City of McAllen has even utilized text messages to
promptly notify voters of errors in their mail-in ballot applications. See docket no. 84, Lara Dep.
at 107:10-110:7 (describing sending text message to voter informing voter of mistake in
application, in place of written notice of application rejection). For that reason, it appears that
existing processes and infrastructure could be utilized to provide more-timely notice of rejection
via telephonic or electronic means (at least for voters who provide that information), and at least
one local official testified that there would be no additional costs associated with implementing
such a process. See docket no, 84, McAllen 30(b)(6) Dep. at 33:8-34:18, 35:3-17,

65
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 66 of 103

at 1339-40 (“Because many of the procedures Plaintiffs request are already in place, the Court
finds that additional procedures would involve minimal administrative burdens while still
furthering the State’s asserted interest in maintaining the integrity of its elections.”).

Further, to the extent the Secretary is concerned about delays to the canvassing procedure,
see docket no. 75 pp. 12-13, the Texas Election Code provides that the canvassing process may
occur up to fourteen days after the date of the election. See docket no. 84, Ingram Dep. at 87:11-
88:10; Tex. Elec. Code § 67.003. Indeed, the relevant provision of the Code makes clear that such
time is provided—in part—so that the EVBB can complete its verification of the identities of
voters who cast provisional ballots, /d. at § 67.003(b)(2). For that reason, the provision that the
Secretary claims imposes tight deadlines for canvassing activities actually provides flexibility
specifically so that local officials can conduct the types of voter verification analogous to the relief
sought by Plaintiffs in this case,

Lastly, any purported “burden” involved with adding additional procedures is belied by the
evidence in the record regarding the number of ballots rejected due to signature mismatches, As
discussed above, the record indicates that approximately 5,000 ballots were rejected on the basis
of perceived signature mismatches during the 2016 general election and 2018 general election.*®
Those rejections span 254 Texas counties, and thus, to the extent the Secretary directs local
officials to provide additional procedural protections for voters whose signatures are deemed to
“mismatch,” that evidence demonstrates that the vast majority of Texas’s county election officials
are unlikely to face any substantia! burden if instructed to provide additional protections to a small

subset of voters. See, e.g., docket no. 93-2 (Ingram affidavit stating that “[t]he number of mail

 

36 See docket no. 65-1, Ex. 16 (noting that 1,567 mail-in ballots were rejected statewide due to
perceived signature mismatches during the 2016 general election and 3,746 mail-in ballots were
rejected statewide due to perceived signature mismatches during the 2018 general election).

66
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 67 of 103

ballots rejected because the early voting ballot board determined the signatures. were not made by
the same person is relatively small”); docket no. 84, Brazos 30(b)(6) Dep. at 38:9-14 (stating that
Brazos County rejected 29 mail-in ballots duc to perceived signature mismatches during the 2018
general election).
4, Conclusion

In light of the fundamental importance of the right to vote, Texas’s existing process for
rejecting mail-in ballots due to alleged signature mismatching fails to guarantee basic fairness.
Specifically, the record demonstrates that the State’s existing system results in de facto
unreviewable determinations resulting from a comparison that is inherently fraught with error, and
voters are provided with no meaningful opportunity to cure improperly rejected ballots. As a result,
the existing signature-comparison procedures are unconstitutional. See Raetzel, 762 F. Supp. at
1358 (“[The state] cannot disqualify ballots, and thus disenfranchise voters, without affording the
individual due process protection .... [such as] advising the individual of the disqualification and
the reason therefor[ ], and providing some means for the individual to make his or her position on
the issue a matter of record before the appropriate election official.”). Thankfully, it appears that, —
if implemented, already existing procedures—perhaps with minor refinements—will reduce the
risk that qualified voters are wrongfully disenfranchised and bolster the State’s proffered interests.

Accordingly, the Court finds that a balancing of the Mathews factors demonstrates that
Plaintiff Rosalie Weisfeld and Plaintiff CTD are entitled to summary judgment on their due
process claims against the Secretary, This Court’s conclusion is similar to that of numerous district
courts that have addressed similar due process challenges to signature-comparison procedures
under the same framework in recent years See, e.g., Saucedo, 335 F. Supp. 3d 202; Zessar, 2006

WL 642646; Martin, 341 F. Supp. 3d 1326; Frederick, 2020 WL 4882696; Self Advocacy Sols.

67
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 68 of 103

N.D., 2020 WL 2951012.57 In any event, the next Section explains why the same result holds true
even assuming the Anderson/Burdick framework and/or a “rational basis” review is applied to the
analysis of the same claim and/or to Plaintiffs’ “undue burden”/"right to vote” Equal Protection
Clause claim.

C. Plaintiffs’ “Undue Burden”/“Right to Vote” Equal Protection Claim and Due
Process Claim Under the Andersen/Burdick and/or “Rational Basis” Frameworks

Plaintiffs assert an equai protection claim against the Secretary on the basis that the existing
signature-comparison framework places a burden on voters that is not justified by any legitimate
government interest. See docket no. 1 {ff 62-70. The parties appear to agree that such a claim should
be analyzed under the Anderson/Burdick framework, though they disagree as to the exact level of
scrutiny that should be applied. See docket no, 65 p. 37 & docket no. 70 pp. 21-22. The Court will
address those issues below-and explain why Plaintiffs are entitled to summary judgment on that
theory of relief. Additionally, to the extent the Secretary argues that Plaintiffs’ due process claim

should have been analyzed under Anderson/Burdick because it is a “Fourteenth Amendment

 

*7In addition to Hargett, see note 27, supra, the Secretary directs the Court to Lemons v. Bradbury,
538 F.3d 1098 (9th Cir. 2008), in which the Ninth Circuit rejected due process and equal protection
challenges to Oregon’s signature-matching procedures for verifying citizens’ signatures on
petitions for ballot referenda. See docket no. 70 pp. 26-27. As an initial matter, a review of Lemons
indicates that Oregon provided numerous additional safeguards during the signature-comparison
process used for its referendum petition signatures that are not provided by the Texas Election
Code for mail-in ballots. /d. at 1104-05 (noting that (i) Oregon’s referendum signature-comparison
procedures are “weighted in favor of accepting questionable signatures,” (ii) rejected signatures
are subject to multiple levels of review by county officials, (iii) referendum petition cover sheets
specifically instruct voters to “[s]ign your full name, as you did when you registered vote,” and
(iv) members of the public are permitted “to observe the signature-verification process and
challenge decisions by county election officials.”). More importantly, the Ninth Circuit noted that
the “administrative burden of verifying a referendum petition signature is significantly greater than
the burden associated with verifying a vote-by-mail election signature.” Jd. at 1104. For that
reason, the Court finds the other cases cited throughout this Order—that addressed nearly identical
issues with respect to nearly identical claims regarding similar mail-in ballot signature-comparison
procedures—to be far more persuasive.

68
Case 5:19-cv-00963-OLG Document.99 Filed 09/08/20 Page 69 of 103

chalienge[] predicated on voting rights,” see docket no. 70 pp. 21-23, the same analysis will also
demonstrate why Plaintiffs are entitled to summary judgment on their due process claim even
assuming that framework is applicable. |

When applying the Anderson/Burdick test, a court “must weigh ‘the character and
magnitude of the asserted injury to the rights protected by the First and Fourteenth Amendments
that the plaintiff seeks to vindicate’ against ‘the precise interests put forward by the State as
justifications for the burden imposed by its rule.”” Burdick, 504 U.S. at 434 (quoting Anderson,
460 U.S. at 788-89), Strict scrutiny applies only when the right to vote is “subjected to ‘severe’
restrictions.” Burdick, 504 U.S. at 434. In those cases, any regulation at issue “must be ‘narrowly
drawn to advance a compelling importance.’” Jd. (quoting Norman v. Reed, 502 U.S. 279, 289
(1992)). On the other hand, if the right to vote is not burdened at all, then “rational basis” review
applies. See Ne. Ohio Coal. for the Homeless v. Husted, 696 F.3d 580, 592 (6th Cir. 2012)
(citing McDonald v. Bd. of Election Comm'rs, 394 U.S. 802, 807-09 (1969)). In challenges that
fal! between either end of the extremes, in which the challenged regulations impose only
“reasonable, nondiscriminatory restrictions upon the First and Fourteenth Amendment rights of
voters,” relevant and legitimate state interests “are generally sufficient to justify the restrictions.”
Burdick, 504 U.S. at 434; see also Anderson, 460 U.S. at 788.

The Secretary contends that rational basis review is appropriate with respect to Plaintiffs’
constitutional claims. See- docket no. 70 pp. 22-23. In support, the Secretary cites.to Texas
Democratic Party for that proposition that rational basis applies in cases in which the “right to
vote is not at stake,” 2020 WL 2982937, at *10, and contends that is the case here. See docket no.

70 pp. 22-23. Plaintiffs on the other hand argue that heightened scrutiny applies because

69

 
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 70 of 103

procedures that result in disenfranchisement constitute a “severe” burden on the right to vote. See
docket no. 74 pp. 42-43.

The Secretary’s assertion that “rational basis” review applies is unpersuasive. For rational
basis review to be applicable, the Court would have to find that the procedures in question impose
no burden on the right to vote. See Husted, 696 F.3d at 592; Texas Democratic Party, 2020 WL
2982937, at *10 (stating that rational basis applies in cases in which the “right to vote is not at
stake”). That conclusion would be untenable in this case. By design, the challenged procedures
result in rejected ballots, and the undisputed record in this case demonstrates that more than 5,000
voters had their ballots rejected as a result of perceived signature mismatches during the 2016 and
2018 general elections.** See Section II.B.1, supra. The undisputed record in this case also shows
that qualified, registered voters have had their mail-in ballots improperly discarded—and have
suffered disenfranchisement—as a result of the State’s existing procedures. See, e.g., docket no.
65-1, Exs. 25 & 33. Thus, irrespective of whether reasonable parties could debate whether the
resulting burden is “severe” or “moderate,” there is simply no credible basis to support the
Secretary’s assertion that the challenged procedures in question impose “no” burden on the right
to vote.

Further, with respect to determining the applicable “burden,” the Secretary is misplaced to
the extent that its briefing asserts that any burden is “minimal” because (i) “mail-in voters are

notified that their signatures are required and must match” at the time that they cast their ballot,

 

** For this reason, the Secretary’s reliance on Texas Democratic Party is unpersuasive, at least
insofar as the Secretary contends that Texas Democratic Party demonstrates that “rational basis”
review is appropriate in this case. In Texas Democratic Party, a Fifth Circuit motions panel
considered a challenge to a statute that allowed voters age 65 or older to vote by mail without
extending that opportunity to voters under the age of 65. See 2020 WL 2982937. The Fifth Circuit
did not consider a case in which voters utilized a form of voting for which they were eligible and
yet nonetheless had their ballots rejected.

70
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 71 of 103

and Gi) Texas provides other forms of voting, including in-person voting or by mail with a witness
signature. See docket no. 70 pp. 23-24. Even assuming the Secretary’s first assertion is now
accurate,*? the fact that voters are notified of the signature-comparison process is irrelevant if there
is nonetheless uncertainty as to whether the EVBB or svc will accept a voter’s signatures as
“matching.” See Section II.B.2.a, supra (noting error-prone nature of existing signature-
comparison procedures and highlighting that Weisfeld’s ballot was rejected notwithstanding her
familiarity with the signature-comparison process). And the Secretary’s second assertion ignores
the very reason that Texas permits certain voters to vote by mail. Indeed, certain voters are unable
to vote in person (e.g., Weisfeld was out of town on election day) and other voters are ineligible
-to use the “witness” signature option. See Tex. Elec. Code § 1.011(a); Section II.B.2.b, supra.
Having made the mail-in option available for eligible voters, Texas must ensure it is implemented
in compliance with the Constitution. And because there is no way for a voter to know whether his
or her signature will be deemed “mismatching” until after that determination has occurred, the
Secretary must be able to justify its decision not to provide the affected voters (those who have
their ballots improperly rejected) with additional procedural protections, including a meaningful

opportunity to “cure.”

 

°° At the time the Secretary’s brief was filed on June 22, 2020, it appears that the Secretary's
assertion was inaccurate. The Secretary cites to Tex. Elec. Code § 87.041(b)(2) for the proposition
that voters are notified that their signatures must match. But the Section contains no such notice
requirement, and the Secretary’s Director of Elections testified that voters are not informed of the
signature-matching requirement on the mail-in ballot application or on the carrier envelope. See
docket no. 84, Ingram Dep. at 32:25-35:4, 103:9-15; see also Secretary 30(b)(6) Dep. at 76:25-
78:4 (stating that existing “dear voter” letter did not contain information regarding signature-
comparison procedures). As discussed in note 29, supra, the Secretary’s most recent briefing
indicates that the Secretary has now (as of August 2020) included a sentence about the signature-
comparison requirement in its new “dear voter” letter. However, there is no indication that similar
language has been included on mail-in ballot applications and/or on carrier envelopes.

71
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 72 of 103

Thus, for the reasons set forth in Sections [1.B.2.a and IL.B.2.b, supra,” the Court concludes
that the existing signature-comparison procedures constitute a “severe” restriction on the right to
vote for mail-in voters who are unable to “match” their signatures to the satisfaction of their local
EVBB or SVC members. To be clear, the Court’s conclusion with respect to the applicable burden
is not premised on the mere existence of a vote-by-mail regime or the signature requirement
itself.”! Instead, the Court concludes that the challenged processes create a “severe” burden
because voters who have their ballots rejected due to a perceived signature mismatch are provided
untimely notice of rejection and no meaningful opportunity to cure. See Section II.B.2.b; note 30,
supra. As a result, those voters face complete disenfranchisement, and thus, their right to vote és
at stake.*? Further, this Court’s conclusion with ‘respect to the appropriate level of scrutiny is

consistent with that of two other courts that have also analyzed similar signature-comparison

 

“0 Rather than rehashing the various reasons why (i) the State’s existing signature-comparison
process is error-prone, (ii) the State’s existing “remedies” (at least as presently implemented) are
wholly inadequate, and (iii) the State’s existing procedures create the risk of wholesale
disenfranchisement for a subset of eligible voters, the Court incorporates its analysis from Section
I.B.2.a and Section I[.B.2.b, supra.

"| For example, if the Election Code merely required voters to sign their mail-in ballots (with an
alternative available for those who are unable)—and imposed no risk of uncorrectable rejection
following compliance with that instruction—the Court agrees with the Secretary that a different
level of scrutiny might be appropriate. Under such circumstances, the requirement would be more
analogous to an “inconvenience” that would “not qualify as a substantial. burden on the right’to
vote.” Crawford v. Marion County Election Bd., 553 U.S, 181, 199 (2008).

*° None of the cases cited in the Secretary’s Motion for the proposition that “rational basis” review
applies involved the actual rejection of ballots submitted by eligible voters. See docket no. 70 pp.
22-23 (citing Texas Democratic Party, 2020 WL 2982937, at *10 (applying rational basis review
to statute allowing voters 65 or older to vote by mail without extending that opportunity to voters
under 65); McDonald, 394 U.S. at 808 n.7, 807 (applying rational basis to challenge regarding
right to vote by absentee ballot); Biener v. Calio, 361 F.3d 206, 214 (3d Cir. 2004) (applying
rational basis review to ballot access restriction); Michigan State A. Philip Randolph Inst. v.
Johnson, 749 F. App’x 342, 350 (6th Cir, 2018) (applying rational basis review to statute outlawing
straight-ticket voting)), On this basis, each case cited is distinguishable, and the Secretary’s
argument that relies on those cases in inapposite.

72
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 73 of 103

procedures under the Anderson/Burdick framework. Detzner, 2016 WL 6090943, at *7 (classifying
burden as “severe”); Frederick, 2020 WL 4882696, at *16 (classifying burden as “significant” and

“substantial”).”

 

“3 In Hargett—a case cited by the Secretary for other purposes—the district court recently reached
a different conclusion, albeit after the parties provided only minimal briefing as to the issue. See
2020 WL 5095459, at *11 (“Neither side did itself, or the Court, any favors in treating this claim
with such brevity.”). Specifically, in Hargett, the district court held that the burden associated with
Tennessee’s signature-verification requirement was “moderate at most.” See 2020 WL 5095459,
at *18, But in that case, the district court had determined that its analysis of plaintiffs’ Fourteenth
Amendment “undue burden”/“‘right to vote” claim should consider only the burden imposed by
the signature-verification requirement itself, rather than any burden imposed by the fact that the
state’s procedures provided no meaningful notice nor an opportunity to cure. See id. at *15 (stating
that “Plaintiffs’ complaint about the signature-verification procedure . . . is not properly considered
in connection with their right-to-vote claim”). This Court respectfully disagrees with the district
court in Hargett as to this point. In this case, the Secretary has repeatedly argued (and cited
Supreme Court precedent for the proposition) that—in determining the magnitude of the burden
on the right to vote—the Court must consider a state’s election regime in its entirety, including the
existence of cure procedures, if any. See docket no. 30 p. 13 & docket no. 70 p. 22 (each citing
Crawford, 553 U.S. at 199). This seems intuitive, as the extent to which a voter’s “fundamental
right to vote” is burdened by the State’s signature-comparison requirement necessarily depends—
at least in part—on the extent to which a voter is provided pre-rejection notice and an opportunity
to “cure” an improper rejection. Indeed, the Supreme Court has made clear that the adequacy of
“cure” procedures should be considered during the evaluation of whether a challenged restriction
is justified by a legitimate state interest. See Crawford, 553 U.S. at 199 (finding that the “severity
of [the] burden is . . . mitigated by the fact that ... voters without photo identification may cast
provisional ballots that will ultimately be counted”). For that reason, the relevant analysis in this
case is not whether the State’s interests justify imposing a signature-matching requirement, see
Hargett at *15-19, but instead whether the State’s interests justify imposing procedures that
implement that requirement but do not provide voters with pre-rejection notice and/or a
meaningful opportunity to cure. Similarly, the Court also respectfully disagrees with the Hargett
court’s determination that a complaint regarding signature-verification procedures “is one
_ sounding exclusively in procedural due process.” 2020 WL 5095459, at *15 (emphasis added)
(declining to consider plaintiffs’ “undue burden’?/"right to vote” claim to the extent plaintiffs
“complain[] about the signature-verification procedure” but considering the claim to the extent
plaintiffs complain about “the existence of the signature-verification requirement”), Again, the
Secretary has repeatedly argued that an “undue burden’”/”right to vote” claim is the exact type of
claim under which the constitutionality of the “entirety” of its signature-comparison procedures
must be evaluated. See, e.g., docket no. 30 p. 13; docket no. 70 pp. 21-22; docket no. 75 p. 11.
Further, the fact that Plaintiffs challenge the State’s signature-comparison “procedures” does not
mean that the challenge must only be asserted as a “procedural due process” claim. See, e.g,
Husted, 696 F.3d at 591-97 (applying Anderson/Burdick to plaintiffs’ “undue burden”/"right to
vote” claim challenging Ohio’s rule that automatically disqualified wrong-precinct provisional
ballots without providing an opportunity to cure), In sum, the Court finds the “undue

73
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 74 of 103

Because the existing procedures create a “severe” burden on certain voters’ right to vote,
the. challenged procedures must be “narrowly drawn to advance a compelling importance.”
Norman, 502 U.S. at 289. The Secretary’s briefing does not attempt to satisfy that test, and—for
the reasons set forth in Section I1.B.3, supra—it is clear that the Secretary could not do so. In this
case, the only interests set forth by the State are the avoidance of voter fraud, the “orderly and
efficient administration of elections” and “safeguarding public confidence in election integrity.”
Docket no. 70 p. 23. With respect to the State’s interest in avoiding voter fraud and “safeguarding

public confidence in election integrity,’4

the prior Section explains why there is no rational
relationship between those interests and the implementation of procedures that do not provide
voters with an opportunity to cure an improperly rejected ballot (little less are the challenged
procedures narrowly-tailored to those interests). See Section I1.B.3, supra. As the Court in Detzner
correctly explained:
[A]t issue is not the accuracy of each individual county canvassing board’s review
process; it is that [the State] denies mismatched-signature voters the opportunity to

cure. Indeed, this Court is not being asked to order that any specific vote be
counted, let alone those that are fraudulent. Rather, this Court is simply being asked

 

burden”/"right to vote” analyses conducted by the courts in Frederick and Detzner—which are
consistent with the analytical approach advanced by the Secretary in this case—to be more
persuasive than the analysis conducted in Hargett.

“4 As a separate issue, there is no evidence in the record demonstrating that any mismatched-
signature ballots were submitted fraudulently. Unlike the Secretary, the Court does not interpret
the vague statement contained in the affidavit of Jennifer Anderson to be evidence that Hays
County’s Elections Administrator has proof of “several” instances in which an individual
committed voter fraud by signing another individual's application or ballot. See docket no. 93 p.
3 (citing docket no. 93-1 { 2). Instead, the only clear evidence on the issue related to the rejected
ballots demonstrates that the procedures in place lead to the improper rejection of valid ballots
submitted by eligible voters. See docket no. 65-1, Exs. 25 & 33. Of course, there is no requirement
that the Secretary necessarily demonstrate past instances of voter fraud in order to have an interest
in preventing voter fraud in the future, and the Court’s holdings in this case do not turn on the
absence of such evidence. Finally, even assuming the evidence established that voter fraud ran
rampant with the mail-in ballots at issue, “that would not be determinative,” given that additional
[notice and cure] procedures would both protect legitimate ballots from improper rejection and
help prevent voter fraud. Detzner, 2016 WL 6090943, at *7,

74
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 75 of 103

to require that mismatched-signature voters have the same opportunity to cure as
no-signature voters. In fact, letting mismatched-signature voters cure their vote by
proving their identity further prevents voter fraud—it allows supervisors of
elections to confirm the identity of that voter before their vote is counted.

2016 WL 6090943, at *7. Similarly, public confidence in the integrity of elections is also furthered
by providing voters an opportunity to cure errors that result from the “currently opaque,
unreviewable process.” Saucedo, 335 F. Supp. 3d at 220-21. As examples, the Individual Plaintiffs
in this case have expressed their anger and frustration at the treatment of their votes—and the
resulting disenfranchisement—that resulted from the application of the procedures presently in
place. See docket no. 84, Weisfeld Dep. at 45:4-9; docket no. 84, Richardson Dep. at 29:19-30:8;
docket no. 65-1, Ex. 24,

Nor are the existing procedures tailored to the State’s interest in the “orderly and efficient
administration of elections.” In support of its position, the Secretary’s briefing summarily asserts
that “[t]here is potential for an additional step to work chaos into this process, including by
potentially preventing the timely canvassing of election results.” Docket no. 75 pp. 12-13. But the
Court has explained that the Texas Election Code already provides flexibility as to the date of
canvassing specifically so that other voters may be provided an opportunity to avoid an improper
ballot rejection. See Section II.B.3, supra. Indeed, existing “cure” procedures (such as those
utilized for voters who fail to provide a photo ID at the polling place) are already implemented
under the Code, and those procedures have not wreaked havoc on counties’ canvassing processes.
Thus, there is simply no compelling (or even rational) justification for relying on the canvassing
deadline as the basis for denying a similar process to the small fraction of voters whose mail-in
ballots are improperly rejected due to a perceived signature “mismatch.” Further, the Secretary's
argument ignores that the Texas legislature explicitly contemplated that it may be necessary to

conduct canvassing up to fourteen days after an election so that all ballots may be accurately

75

 
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 76 of 103

processed. See Tex. Elec. Code §§ 67.003(b)(2), (c). Thus, to the extent a county must conduct
canvassing on that fourteen-day timeframe—tather than on the county’s existing timeframe—so
that additional procedures may be utilized to accurately process ballots, that is not “chaos.” Instead,
it is the exact procedure the legislature enacted. Finally, the Secretary’s arguments regarding the
“orderly and efficient administration of elections” and: canvassing “chaos” ignore that there are
numerous available procedural protections that will have no or little impact on the timing of
election activities. See, ¢.g., note 29, supra (discussing inclusion of information regarding
signature-matching requirement on ballot application and carrier envelope); note 35, supra
(discussing use of telephone, text message, or email to provide more-timely notice of rejection to
voters).

Although the State’s proffered interests may justify the use of signature comparison as one
method of preventing voter fraud, the Secretary has failed to show how any relevant and legitimate
state interest justifies the use of signature-comparison procedures that do not provide timely notice
of rejection and a meaningful opportunity to cure. If anything, the record makes clear that the
implementation of additional procedural protections would actually further the State’s asserted
interests. For that reason, Plaintiffs are entitled to summary judgment on their “undue
burden”/"right to vote” Equal Protection Clause claim and their Due Process Clause claim under
the Anderson/Burdick framework as well.

Finally, in the event the above analysis does not make it clear, the Court’s conclusion is
not dependent on the application of “strict,” “heightened,” or even “intermediate” scrutiny.
Importantly, irrespective of whether the burden is classified as “severe,” “moderate,” or even
“slight,” “it must be justified by relevant and legitimate state interests sufficiently weighty to

Justify the limitation,” Common Cause/Ga, v. Billups, 554 F.3d 1340, 1352 (1Ith Cir.

76
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 77 of 103

2009) (quoting Crawford, 553 U.S. at 191), and the evidence presented by the Secretary regarding
its interests does not satisfy that standard regardless of how the Court classifies the burden.
Importantly, even assuming the Secretary need only satisfy a “rational” basis review—which is
not the case—the record makes clear that the Secretary still could not do so. With respect to the
nearly identical issue in Detzner, the Court explained:

Even assuming that some lesser level of scrutiny applied (which it does not), [the

State’s] statutory scheme would still be unconstitutional. It is illogical, irrational,

and patently bizarre for the [State] to withhold the opportunity to cure from

mismatched-signature voters while providing that same opportunity to no-signature

voters. And in doing so, the [State] has categorically disenfranchised thousands of

voters arguably for no reason other than they have poor handwriting or their

handwriting has changed over time. Thus, [the State’s] statutory scheme does not

even survive rational basis review.

- 2016 WL 6090943, at *7. The same analysis is equally applicable here. The Secretary has provided
no rational reason why it is appropriate to withhold meaningful “cure” procedures from
mismatched-signature voters while providing a cure opportunity to no-signature voters. Similarly,
there is ho rational basis for providing robust cure procedures to voters who fail to show an ID
when voting in person but not those whose signatures are perceived to mismatch when voting by
mail. Indeed, the Election Code provides flexibility as to the timing of various election procedures
so that protections like these can be implemented. In sum, there simply is no rational reason to
withhold procedural protections from voters whose ballots are mistakenly flagged for rejection
under the State’s existing error-prone signature-comparison process.

Thus, even if the Court accepts the Secretary’s assertion that Plaintiffs’ constitutional
claims should be analyzed under a “rational basis” review—and, to be clear, that is not the case
given that the disenfranchisement of eligible voters certainly constitutes some burden on the right

to vote—Plaintiffs are still entitled to summary judgment on their due process claims and “undue

burden’/’right to vote” equal protection claims.

77
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 78 of 103

UL. Appropriate Relief

As noted above, the Court has concluded that Plaintiffs Rosalie Weisfeld and CTD are
entitled to summary judgment as to the merits of their Fourteenth Amendment Due Process Clause
and “undue burden”/’right to vote” Equal Protection Clause claims. Whether the Mathews
framework or Anderson/Burdick framework applies, it is clear that the State’s asserted interests
are outweighed by—and/or fail to justify—the threat the existing procedures pose to voters’
fundamental right to vote. |

The Court also concludes that injunctive relief is both appropriate and necessary, and
below, the Court addresses the appropriate scope of that relief.

A. Legal Standard, Applicable Considerations, and the Parties’ Proposals

To be entitled to permanent injunctive relief, a plaintiff must demonstrate: “(1) that it has
suffered an irreparable injury; (2) that remedies available at law, such as monetary damages, are
inadequate to compensate for that injury; (3) that, considering the balance of hardships between
the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest would
not be disserved by a permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, _
391 (2006).

For the reasons set forth in Section II of this Order, the Court conciudes that each factor of
this analysis is satisfied. Indeed, a violation of one’s right to vote is an irreparable injury, and
monetary damages are not adequate to compensate for that injury. A balance of the hardships also
favors entry of an injunction of an appropriate scope, as the Court has found that the applicable
government interests and/or burden—if any—do not outweigh the severe harm facing mail-in
voters who have their ballots improperly rejected. Finally, given the importance of the fundamental

right to vote and the risk posed to that right by the existing procedures, the Court finds that the

78
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 79 of 103

public interest will be furthered by the issuance of injunctive relief that is tailored to protect that
right. |

However, although the existing implementation of the State’s signature-comparison
procedures plainly violates certain voters” constitutional rights, the appropriate scope of the
resulting injunctive relief is a more difficult question. Plaintiffs assert that one of two remedies is
appropriate. Plaintiffs first contend that the Court may order the Secretary to implement a detailed
“notice and cure or challenge process,” and Plaintiffs’ brief describes a detailed proposed remedy
that Plaintiffs contend could be implemented in advance of the November 2020 elections. See
docket no. 89 pp. 3-5. In the alternative, and specifically in the event the Court concludes that
Plaintiffs’ proposed notice and cure procedures would be overly burdensome and/or otherwise
inappropriate, Plaintiffs contend that the Court should “enjoin[] implementation of the signature
comparison procedure entirely unless and until the legislature implements appropriate safeguards,”
Id, at pp. 1-2.

Among other complaints with Plaintiffs’ relief proposals, the Secretary responds that the
detailed procedures set forth in Plaintiffs’ briefing would (i) “not protect election integrity or ballot
security,” (ii) impose “practical burdens” and costs on the Secretary and local election officials,
(iii) require the reprinting of election materials, and (iv) cause confusion with respect to the

implementation of any “cure” procedure. See generally docket no. 93 pp. 10-18. The Secretary

 

45 Plaintiffs’ specific proposed remedy requests that the Court: (1) mandate dates on which
EVBB/SVC teams must complete signature comparisons (and thus implicitly mandate when
canvassing may occur); (2) order that notice of a ballot rejection based on a perceived signature
mismatch be provided within 24 hours of rejection by mail, as well as by phone, text message and
email (if that contact information has been provided by the voter); (3) order the creation of a new
“cure” procedure that permits a voter to prevent the rejection of his or her ballot by providing
certain information and/or documentation to county election officials; and (4) order the Secretary
to create a “Notice of Provisional Rejection” form that allows voters to provide the affirmation
and verifying information required by the new “cure” procedures, See docket no. 89 pp. 3-5.

79
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 80 of 103

also asserts that Plaintiffs’ specific remedial plan is not justified because mail-in voters have
existing remedial options including the procedures provided in § 87.127. See docket no. 93 p. 17;
docket no. 98 p, 6 n,7. Additionally, the Secretary. argues that any order enjoining the
implementation of signature verification during this election would “sweep[] far more broadly than
Plaintiffs’ alleged injury” and would give “short shrift to the State’s interests” in preventing voter
fraud and ensuring the orderly administration of elections. See id. at pp. 2-9. Finally, the Secretary
asserts that any injunctive relief prior to the November 2020 elections would be inappropriate
because the election date is “impending.” See id. at pp. 18-19.

Many of the Secretary’s concems regarding Plaintiffs’ proposals ignore a plain fact: as
presently implemented, the challenged signature-comparison procedures violate certain voters’
constitutional rights. Those rights are vitally important to a functioning democracy, and the
Secretary cannot avoid the implementation of any form of injunctive relief merely because some
burden or inconvenience may result. Moreover, the prior Section of this Order explains that certain
remedies—such as those that provide eligible voters with an opportunity to confirm that he or she
submitted the mail-in ballot in question—actually advance the State’s interests in avoiding voter
fraud and safeguarding the public’s confidence in elections. Finally, although the Court recognizes
that it is not its duty to draft provisions of the Election Code in the first instance, the Court has
both the authority and duty to ensure that the existing Code provisions are implemented in a manner
that is consistent with the Constitution.

On the other hand, the Court believes that certain of the Secretary’s arguments have merit.
For one, the State does have an unquestionable interest in preventing voter fraud, Purcell, 549 U.S.
at 4, and the Court must give weight to that interest, See Democratic Nat'l Comm. v. Bostelmann,

No. 20-1538, 2020 WL 3619499, at *2 (7th Cir. Apr. 3, 2020) (stating that court’s “categorical

80
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 81 of 103

elimination” of witness requirement applicable to absentee ballots “gives no effect to the state’s
substantial interest in combatting voter fraud”), Further, the Court agrees with the Secretary that
the Court should aim to implement a narrowly-tailored remedy—if one exists—that both protects
voters’ rights and protects the State’s interest in utilizing signature comparison to verify the
identities of mail-in voters. See Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994)
(“[I]njunctive relief should be no more burdensome to the defendant than necessary to provide
complete relief to the plaintiffs.”). The Court also agrees with the Secretary that any relief
implemented this close to an election should be devised in a way to avoid voter confusion and
substantial burdens on election officials. See Purcell, 549 U.S. at 4.

For that reason, the Court has concluded that it would be inappropriate to order certain
aspects of the specific relief requested by Plaintiffs in advance of the November 2020 elections.
For example, the Court does not believe it is appropriate to instruct the Secretary to design and
implement completely new “cure” forms, affidavits, or identification verification procedures in
advance of the November 2020 elections. In addition, the Court does not believe it is appropriate—
at this stage—to notify local election officials that they must modify existing dates for EVBB/SVC
meetings and/or their counties’ timeframes for canvassing procedures for the upcoming

elections.*° The Court concludes that these types of relief very well may result in a substantial

 

“6 The Court does not mean to suggest that Plaintiffs’ concern regarding certain dates and deadlines
is not well-founded. Indeed, the Court has made clear that the Code’s existing timing provisions
regarding signature review, notice of rejection, cure procedures and/or canvassing are inherently
problematic. See Sections IJ.B.2.a and IL.B.2.b, supra. However, in light of the health risks and
uncertainty created by the ongoing Covid-19 pandemic and the fact that certain counties have
already made arrangements for these processes, see, e.g., docket no, 93-1, the Court believes it
would be inappropriate to mandate when each county’s EVBB/SVC teams must meet and/or when
canvassing must be conducted for the November 2020 elections.

81
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 82 of 103

burden on election officials and/or voter confusion if implemented quickly in advance of the
November 2020 elections.”

Accordingly, having reviewed the briefing and the record,.the Court believes it is
appropriate to (i) issue narrow, immediate injunctive relief in advance of the November 2020
elections utilizing existing procedures in the Election Code, and (ii) set a hearing following the
November 2020 elections to determine whether broader injunctive relief is appropriate at that

time.®

 

7 To be clear, these types of relief may be appropriate for subsequent elections. See Section III.C.,
infra..

“® The Court understands that plaintiffs in a separate litigation related to the State’s signature-
comparison procedures would like the Court to stay this case and withhold the issuance of any
judgment or relief until the court in the separate action can (i) address the merits of those plaintiffs’
‘claims and (ii) determine to what extent those plaintiffs are entitled to relief. See docket no. 86,
filed by plaintiffs in Flores, et al. v. Hughs, et al. No. 7:18-cv-00113 (S.D. Tex.). The Court
believes doing so would be inappropriate for several reasons. First, it was fewer than three weeks
ago that this Court was first notified of the separate litigation, notwithstanding that the Flores
litigation had been pending since this case was filed. Indeed, the Flores plaintiffs knew of this case
at least in October of last year, see docket no. 86-3, and the Flores plaintiffs only sought
participation in this case on the eve of summary judgment in this action as well as on the eve of
the November 2020 general election. The Court finds that the Flores plaintiffs’ intervention
request is untimely—at least for the purposes of seeking a stay in this action—as Plaintiffs in this’
action would be prejudiced. See Adam Joseph Res. v. CNA Metals Lid., 919 F.3d 856, 865 (Sth
Cir, 2019) (stating that a court determining whether to permit intervention should consider the
“length of time during which the intervenor actually knew or reasonably should have known of his
interest in the case” and “the extent of prejudice to the existing parties to the litigation,” among
other factors). Importantly, the parties in this case have taken substantial steps to litigate the merits
of their claims, and this Court has expended vast judicial resources addressing summary judgment
motions in this case, This is simply not an instance in which “efficiency” or “judicial
administration” favors delay of this action. Moreover, it is unclear whether the Fores court plans
to address the merits of the Flores plaintiffs’ claims in advance of the November 2020 elections.
The Flores court has not yet resolved the summary judgment issues in that case, notwithstanding
that (i) the Flores plaintiffs’ motion has been pending since April 1, 2020 and (ii) the Flores
plaintiffs’ filed renewed motions for judgment filed on June 1, 2020 and August 26, 2020.
Additionally, the Flores court stated on the record that it would “gladly” wait for this Court to
address the substantive issues first. See docket no. 86-3 (Oct. 16, 2019 hearing transcript). Thus,
it appears that the Flores court is fully aware that this Court may address the pending issues in the
first instance, and it has not taken action to delay these proceedings. See Save Power Lid. v. Syntek
Finance Corp., 121 F.3d 947, 950 (5th Cir. 1997) (“[T]he court in which an action is first filed is

82
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 83 of 103

B. Immediate Injunctive Relief in Advance of November 2020 Elections
To avoid confusion and minimize the burdens in advance of the November 2020 elections,
the Court will order narrow, immediate injunctive relief that is fully consistent with existing
procedures set forth in the Texas Election Code. Specifically, the Court will order the following
immediate injunctive relief as part of this Order:
(1) The Secretary must—within ten (10) days of this Order—provide a copy of this
Order to all local election officials and issue an advisory notifying all local election
officials that the rejection of a voters’ ballot on the basis of a perceived signature
mismatch is unconstitutional if the voter is not provided with (a) pre-rejection
notice of a perceived mismatched signature and (b) a meaningful opportunity to

cure his or her ballot’s rejection.

 

the appropriate court to determine whether subsequently filed cases involving substantially similar
issues should proceed.”), Additionally, this Court has waited nearly three weeks since the Flores
plaintiffs stated that a ruling in that case was “imminent,” see docket no. 86 p. 10, and no judgment
or relief has been issued. The Court has determined that Plaintiffs in this case are entitled to
immediate partial relief, and the Court simply cannot wait any longer to issue its order in light of
the upcoming November 2020 election date. Third, the Court—at this time—is merely issuing
partial injunctive relief in advance of the November 2020 elections. In the event the Flores
plaintiffs believe that the relief issued by this Court does not go far enough, they are welcome to
make that argument to the Flores court, and the Flores court has the authority to issue broader
injunctive relief in the event it concludes that doing so is necessary and appropriate. Thus, the
Flores plaintiffs do have a remedy to the extent they believe that they are prejudiced by this Court’s
Order, whereas the Plaintiffs in this case would have no remedy in the event this Court withheld
all relief in this case and the Flores court ultimately declined to issue relief in advance of the —
November 2020 elections. In sum, the Court finds that it would be inappropriate to permit
intervention at this late stage solely for the purposes of delaying this case. However, in the event
the Flores plaintiffs would like to intervene for the purposes of participating at the hearing at which
the Court determines whether additional permanent injunctive relief is appropriate, the Flores
plaintiffs may file a separate motion seeking participation in this case for those purposes.

83
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 84 of 103

(2) Further, in order to protect voters’ rights in the upcoming November 2020 elections,
the Secretary must—within ten (10) days of this Order—either:*°
(a) Issue an advisory to all local election officials notifying the election officials
that—in light of the Court’s determination as to the constitutionality of the
existing procedures—mail-in ballots may not be rejected on the basis of a
perceived signature mismatch under Texas Election Code § 87.041(b)(2)
during the upcoming November 2020 elections; or
(b) Issue an advisory to all local election officials notifying the election officials
that—in light of the Court’s determination as to the constitutionality of the
existing procedures—the Constitution requires the following:

(i) Before rejecting a ballot on the basis of a perceived signature
“mismatch,” any EVBB and/or SVC must compare the
signatures on the voter’s application and carrier envelope with
all other signatures from the prior six years that are on file with
the county clerk or voter registrar $0 that the EVBB and/or SVC
can “confirm” its initial determination that a ballot should be
rejected;

(i) Voters whose signatures are perceived to be mismatching
following the comparison in (2}(b)(i) must be mailed notice of a

rejected bailot within one day of the EVBB’s and/or SVC’s

 

*’ In order to maintain statewide uniformity, the Secretary must issue the same advisory (either the
one described in (2)(a) or the one described in (2)(b)) to all local election officials.

‘

84

 
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 85 of 103

iii

 

rejection determination,»° and the notice must (a) advise the
voter that—in the event the voter believes his or her ballot was
improperly rejected—the voter may seek relief by contacting an
appropriate election official and (b) provide the appropriate
local election official’s (or officials’) telephone number and
mailing address;

In the event a voter whose signatures are perceived to be
mismatching provided his or her phone number on the voier’s
ballot application, local election officials must make at least one
phone call to that number within one day of the EVBB’s and/or
SVC’s rejection determination, and on the cail, the election
official must (a) notify the voter of his or her ballot’s pending
rejection based on a perceived signature mismatch, (b) advise
the voter that-——in the event the voter believes his or her ballot
was improperly rejected—the voter may seek relief by

contacting an appropriate election official, and (c) provide the

‘appropriate local election official’s (or officials’) telephone

number and mailing address;*! and

*° For the purposes of the “one day” requirement in (2)(b)(ii) and (2)(b\(iii), notice must be
provided by the day following the day on which the EVBB and/or SVC makes its rejection
determination, unless that determination occurs on a Saturday, in which case notice must be
provided by the following Monday.

*! Tn the event the voter does not answer at the number provided, the local election official must
leave a voicemail—if that function is available—with the same information.

85
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 86 of 103

(iv) In the event any voter notifies the appropriate local election
official(s) that his or her ballot was improperly rejected based on
4 perceived signature mismatch or claims that he or she signed
both the application and the carrier envelope,”* the appropriate
county election officer must pursue a challenge on behalf of the
voter pursuant to § 87.127,%3 unless the voter explicitly informs
the county election officer that he or she does not wish for the
official to pursue relief on the voter’s behalf.
(3) Finally, in the event any local election official fails to comply with any of the
Secretary’s advisories described above, the Secretary must advise the local election

official that he or she is “impedfing] the free exercise of a citizen’s voting rights”

 

*2 To the extent local election officials seek guidance from the Secretary as to this requirement, a
voter need not specifically request that a county election official file a lawsuit on the voter’s behalf
or reference § 87.127 in order to trigger the local election official’s duty to pursue relief. The Court
provides this clarification for the avoidance of doubt, as the Secretary’s summary judgment
briefing appears to repeatedly fault Richardson and Weisfeld for not specifically citing § 87.127
to local election officials and/or demanding that local officials pursue such relief. See docket no.
70 pp. 27-28; docket no. 75 pp. 11-12; docket no. 93 p. 5 n.5. But a voter need not learn every
nuanced subsection of the Election Code in order to exercise his or her right to vote. Instead, the
Constitution requires that the appropriate county election officer pursue relief under § 87.127 ifa
voter notifies the appropriate official that he or she signed both the application and the carrier
envelope, unless the voter also explicitly informs the official that he or she does not wish for the
official to pursue relief on the voter’s behalf. Finally, the Secretary should advise local election
officials to keep records detailing, at minimum, (i) the voters who provided notice of an improperly
rejected ballot, (ii) the date on which the voter contacted local officials, and (iii) the subsequent
actions taken by local officials on the voter’s behalf.

°3 This remedy must be available to ail categories of voters who are eligible to vote by mail who
contact the local election official regarding an improper rejection, including those who are
(i) disabled, (ii) over the age of 65, (iii) out of the county at the time notice of rejection is received,
and/or (iv) confined in jail at the time notice of rejection is received. In light of the Secretary’s
repeated contentions regarding the sufficiency of the existing “cure” opportunity provided by
§ 87.127, the Court expects that the Secretary can provide guidance to local officials, if necessary,
regarding the appropriate implementation of § 87.127 in this manner.

86
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 87 of 103

in violation of the Constitution, and the Secretary must order “the person to correct
the offending conduct” pursuant to § 31.005.

The Court will briefly explain why it concludes that the above injunctive relief best
balances the State’s interests with those of Plaintiffs, in light of the fact that the November 2020
elections are less than two months away.

Injunctive Relief (1): With respect to the first advisory that the Secretary must issue,
Section II.B.2 of this Order explains the various reasons that the existing signature-comparison
procedures are likely to lead to ballots being improperly rejected based on an incorrect
determination that a voter’s application and carrier envelope were signed by different individuals.
Given the inherent inaccuracies and inconsistencies involved with signature comparison conducted
by laypersons without training, it is unconstitutional to reject a ballot on that basis if a voter is not
provided with pre-rejection notice and a meaningful opportunity to “cure” an improper rejection.
The first portion of this Court’s injunction ensures that local election officials are notified of those
general requirements, and it is intended to provide context for the subsequent portions of the
. Court’s injunction.

Injunctive Relief (2)(a): Because the existing signature-comparison procedures are
unconstitutional as presently implemented, the Secretary may advise local election officials that
mail-in ballots are not to be rejected on this basis during the November 2020 elections. The Court
understands that the Secretary may not prefer this approach. See generally docket no. 93 pp. 2-9.
But in the event the Secretary believes that the relief provided in (2)(b) is unduly burdensome or
otherwise inappropriate (notwithstanding that it merely instructs the Secretary to advise local

election officials to implement existing protections in the Election Code), the Secretary may

87
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 88 of 103

instead protect voters’ fundamental rights by instructing local officials that ballots should not be
rejected based on perceived signature mismatches during the November 2020 elections.
Injunctive Relief (2)(b)(i): The next four portions of the Court’s injunction require the
Secretary to inform local election officials that certain actions that are each permissible under the
Election Code are in fact required under the Constitution in the event officials intend to reject
ballots pursuant to §§ 87.041(b)(2). As noted in Section IL.B.2.a of this Order, the existing
signature-comparison process is inherently error prone. See id. Indeed, under the existing
procedures, reviewers are provided no uniform standard or instruction as to what constitutes a
“matching” signature, and as a result, untrained laypersons conduct a review that even trained
experts find difficult. See id. Unsurprisingly, the record indicates that whether a ballot is accepted
or rejected often depends on which two-person team of reviewers receives the ballot. See id.
Fortunately, the evidence in the record demonstrates that a review committce’s
consideration of additional signatures is one meaningful way of reducing the risk of an improper
~ rejection, See Section II.B.2.c, supra. Further, the Election Code already sets forth procedures
under which committee members can review additional signatures from the voter, and the EVBB
handbook already advises committee members that additional signatures can be utilized to
“confirm” any rejection determination. id. at §§ 87.027(i), 87.041 (c); docket no. 65-1, Ex. 4 p. 16.
Conceding the apparent value of such an approach, the Secretary’s response notes that the
Secretary has used the EVBB handbook to “remind” EVBBs and SVCs that they can “go beyond
the signatures on the carrier envelope and application for ballot by mail (ABBM) to consider any
signature made by the voter within the past six years and on file with the clerk or voter registrar.”
Docket no. 93 pp. 8-9. However, a “reminder” is constitutionally insufficient considering (i) the

fundamental rights at stake, (ii) the record evidence indicating that signature reviewers generally

88
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 89 of 103

do not consider the additional signatures under the existing procedures, and (iii) the inherent
limitations to the “notice” and “cure” remedies discussed in subsections (2)(b)(ii), (2)(b) ii), and
(2)(b)(iv). Instead, in light of those considerations, the Constitution requires that signature
reviewers use these additional signatures, if available, to “confirm” any decision to reject a ballot
based on a perceived mismatch between the signatures provided on the voter’s application and
catrier envelope.

Injunctive Relief (2)(b)(ii) and (2)(b)(iii): In order for a voter to be able to take actions to
“cure” an improper ballot rejection based on a perceived signature mismatch, it is vital that the
voter receive prompt notice of a ballot’s potential rejection. The Secretary recognizes as much,
and for that reason, the Secretary has previously issued an advisory instructing local election
officials “to mail notices of rejected ballots to affected voters as soon as possible.” See docket no.
93-2, Ex. C. However, the Secretary’s prior advisory ultimately leaves the timing of that notice to
the discretion of local officials (at least insofar as local officials may notify the voter as late as ten
days after the election), and in order for mail-in voters to have any opportunity to utilize the relief
set forth in (2)(b)iv), the voter must receive notice of any rejection before local canvassing has
occurred. See Tex. Elec, Code § 87.127.

For that reason, the Constitution does not permit unreasonable delays in a county election
officials’ transmission of rejection notices, and in order to provide a voter due process, the Court
concludes that local officials must mail notice of a ballot’s rejection based on a perceived
signature-mismatch to the voter within one day of the EVBB’s and/or SVC’s determination.
Moreover, in order for mail-in voters to have a meaningful opportunity to “cure” any improper
rejection in the limited time available, the Court concludes that it is necessary to include on the

rejection notice (i) a sentence advising the voter that he or she may contact local election officials

89
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 90 of 103

in order to challenge any rejection on the basis of a perceived signature mismatch and (ii) the
contact information for the local election official who the voter should contact.

Moreover, the Court concludes that constitutionally-sufficient “notice” also requires that
local election officials make at least one attempt to provide notice of rejection to the voter by
telephone if the voter has provided that information on his or her ballot application. This
requirement recognizes that notice by mail may take several days to arrive, and thus, it very well
may arrive too late for some voters to seek relief from county election officials if the county’s
canvassing procedures have already commenced. Additionally, this directive merely instructs
election officials to provide the same form of “notice” that is implemented for voters who
altogether forget to sign their carrier envelope. See Tex. Elec. Code. § 86.011(d); docket no. 65-1,
Ex. 4 p. 43.

Injunctive Relief (2)(b)(iv): In light of the error-prone nature of the signature-comparison
process, the Constitution requires that a voter be provided a meaningful opportunity to “cure” the
improper rejection of his or her ballot based on a perceived signature mismatch. In every brief that
the Secretary has filed in relation to the pending motions, the Secretary has asserted that the
existing signature-comparison procedures are constitutionally sound and/or that additional
remedies are unnecessary because Texas Election Code § 87.127 already provides mail-in voters
with an opportunity to cure a mistakenly rejected ballot. See docket no. 70 pp. 24-25; docket no.
75 p. 10; docket no. 79 p. 9; docket no. 93 p. 17; docket no. 98 p. 6 n.5, The Court has explained
in detail why § 87.127 does not provide a meaningful opportunity to “cure” for voters who have
their mail-in ballots improperly rejected, at least as it is presently understood and implemented by
local election officials. See Section II.B.2.b, supra. In addition to other flaws with the existing

implementation of § 87.127, a voter presently may receive relief under that Section only if the local

90
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 91 of 103

election official exercises his or her discretion to seek relief on a voter’s behalf. See id. Because
that remedy (as presently understood) is discretionary and only applies to “county election
officers,” the record evidence demonstrates that the procedure is unavailable for the vast majority
of voters who have their votes rejected based on a perceived signature mismatch.** And whether a
voter whose ballot is improperly rejected can pursue relief—in order to freely exercise his or her
right to vote—may not be left to the unchecked discretion of a local official, especially if those
officials believe that seeking relief on a voter’s behalf under § 87.127 is presently “impossible.”
Docket no. 84, Hancock Dep. at 107:9-19. |

Notably, however, the inherent flaws with § 87.127 are largely premised on the remedy’s
general unavailability to aggrieved voters under existing guidance. On the other hand, if local
officials are informed that they are required to pursue relief on behalf of an aggrieved voter under
§ 87.127, the Court can see how those procedures may—in some instances—amitigate the risk of

t.° Accordingly, the Court believes it is appropriate for the Secretary

an improperly rejected ballo
to inform local election officials that the Constitution requires that they must pursue the relief set
forth in § 87.127 that the Secretary asserts is already available to any mail-in voter who contends
that his or her vote has been improperly rejected. See notes 52 & 53, supra.

Injunctive Relief (3): Section 31.005(a) of the Texas Election Code provides the Secretary

with authority to “take appropriate action to protect the voting rights of the citizens of this state

from abuse by the authorities administering the state’s electoral process.” Jd. As described above,

 

» See Section IL.B.2.b, supra; see also docket no. 84, Hancock Dep. at 103:4-106:23, 107:9-19;
docket no. 84, McAllen 30(b)(6) Dep. at 53:20-25.

°° The record demonstrates that the procedure—if actually pursued—nay protect voters from
disenfranchisement. Although the Secretary’s Director of Elections testified that he was only
aware of § 87.127 being utilized by a single county official on a single occasion, the record
demonstrates that the use of the procedure on that occasion resulted in five voters having their
ballots reinstated. See docket no. 84, Ingram Dep. at 44:22-46:1,

91
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 92 of 103

the Constitution requires that voters be provided certain procedural safeguards if their mail-in
ballots are going to be subjected to the State’s error-prone signature-comparison process. The
above instructions describe the constitutionally-required safeguards that must be implemented for
the November 2020 elections, and in the event any local election official fails to comply with the
above instructions, that local election official will be “imped[ing] the free exercise of a citizen’s
voting rights.” /d. at § 31.005(b). Although the Texas Election Code states that the Secretary may
order local election officials to correct their conduct in the event a local official acts in a manner
that violates a voter’s constitutional rights, the Court concludes that the Constitution requires that |
the Secretary at least try to protect such voters’ rights by issuing such an order. Thus, in the
unlikely event any local election official fails to comply with the advisories described in this
Section, the Secretary must immediately notify the local election official that he or she is violating
voters’ constitutional rights and order that the official comply with its advisory.*°

The Court recognizes that there will be some burden resulting from this immediate relief,
but the record demonstrates that the resulting burden will not be substantial. With respect to the
requirement that EVBB and/or SCV members review additional signatures in (2)(b)(i), this
supplemental procedure will not be necessary for the vast majority of mail-in ballots that are
received, Indeed, the Secretary’s Director of Election’s has confirmed that only a small fraction of
mail-in ballots are typically rejected based on the initial determination that the signatures on the
carrier envelope and application do not match, see docket no. 93-2 | 11, and it is only for these
voters that the Constitution requires that the reviewers “confirm” their original determination using

the additional signatures on file. Further, both local officials in this case testified that they are

 

°© The Secretary’s office has recently demonstrated its authority and willingness to utilize § 31.005
to protect voters’ rights from “abuse” from local election officials. See note 19, supra.

92
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 93 of 103

familiar with the procedures involved with comparing additional signatures on file (and how these
procedures are implemented), notwithstanding the fact that they also testified that EVBBs have
not frequently used the procedures in their respective jurisdictions. See docket no. 84, McAllen
30(b)(6) Dep. at 26:6-17; docket no. 84, Brazos 30(b)(6) Dep. at 43:2-46:13.

_ With respect to the “notice” requirements set forth by the Court in (2)(b)(ii) and (2)(b)(iii),
the Court reiterates that such notice will only be required for a small fraction of voters who submit |
ballots by mail. As to those voters, the available evidence in the record demonstrates that the “one
day” requirement is reasonable and not overly burdensome, Indeed, both local officials in this case
testified that their jurisdictions already mail rejection notices within one business day of any
rejection determination by the EVBB. See docket no. 84, Hancock Dep. at 89:3-89:8; docket no.
84, McAllen 30(b)(6) Dep. at 32:8-33:7. Moreover, given that the Election Code provides for
notice by phone in the event a voter makes other errors on his or her carrier envelope and/or ballot
application, the record indicates that (i) local election officials are familiar with contacting voters
by phone (ifa number is provided on the voter’s application), see note, 35, supra, and (ii) requiring
a single phone call per perceived signature mismatch would not impose any significant burden on
local officials. See docket no. 84, Hancock Dep. at 48:5-14; See docket no. 84, McAllen 30(b)(6)
Dep. at 33:8-34:18, 35:3-17, The minimal burden imposed by the Court’s instruction regarding
“notice” is perhaps best demonstrated by the alternative available to the Court for ensuring that
voters are provided “notice” such that a “cure” may be pursued in advance of a county’s canvassing
deadlines. Indeed, Plaintiffs requested that the Court order the Secretary to direct local election
officials to modify the dates of their upcoming EVBB/SVC meetings (and/or canvassing
procedures to the extent those are impacted by the review process). See docket no. 93 p. 3.

However, local officials and the Secretary responded that doing so at this late stage would be

93
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 94 of 103

infeasible and/or prohibitively expensive.*’ See, e.g., docket no. 93-1 99 3, 13-14; docket no. 93-2
1" 14-15. The Court credits this evidence from local officials, at least with respect to the November
2020 elections, and the Court believes that the “notice” provided by the procedures in (2)(b)(ii}
and (2)(b)Giij)—which utilizes infrastructure already in use by local election officials—reflects an _
appropriate compromise in advance of the upcoming elections.

To the extent the Secretary contends that the procedures set forth in (2)(b)(iv) would be
overly burdensome, the Secretary may not have it both ways. The Secretary cannot argue both
(i) that § 87.127 provides the existing “cure” for any voter who allegedly suffers an improper ballot
rejection™ and (ii) that the pursuit of relief under § 87.127 for each voter who allegedly suffers an
improper ballot rejection would be unduly burdensome. To the extent local election officials
contend that the required implementation of § 87.127 would be overly burdensome, the Court notes
that the procedure will be required only for the small fraction of mail-in voters who (i) have their
ballots rejected based on a perceived signature mismatch and (ii) contact local election officials
regarding an improper rejection. Further, it is the State’s chief election officer’s position that
§ 87.127 provides the appropriate remedy for aggrieved voters who contend that their ballots were
improperly rejected. Thus, the Court expects that the Secretary can provide guidance to local
election officiais as to the most appropriate and efficient means for implementing that existing
remedy on voters’ behalves should any voter contend that his or her ballot was improperly rejected

on the basis of a signature mismatch. See notes 52 & 53, supra.

 

°7 To be clear, this type of injunctive relief, in which the dates for the signature-review meetings
and/or canvassing process are Court-imposed, may be appropriate, if necessary, for subsequent
elections.

°§ The Court notes that the Secretary also contends that the “election contest” procedure provides
an adequate existing remedy. See docket no. 93 p. 5 n.5. There are numerous reasons why that
procedure is wholly inadequate and unrealistic. That topic is addressed in more detail in Section
I1.B.2.b, supra.

94
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 95 of 103

Additionally, the Court notes that many of the Secretary’s arguments regarding the
purported impropriety. of injunctive relief are wholly inapplicable with respect to the remedies set
forth above. For one, the partial immediate injunction in this case in no way “deprives the State of
the opportunity to implement its own legislature’s decisions.” Moore v. Tangipahoa Parish Sch,
Bd., 507 F. App’x 389, 399 (Sth Cir. 2013). The State may continue utilizing signature-comparison
during the November 2020 election under the Court’s partial immediate relief, and the relief itself
“implements [the Texas] legislature’s decisions,” Indeed, under the terms of the Court’s injunction,
local officials are merely being directed to actually utilize certain protections that the Texas
legislature believed were appropriate to include when the existing Code provisions were enacted.
Nor will the above procedures cause confusion among voters or depress turnout. See docket no.
93 p. 7 (citing Purcell, 549 U.S. at 4-5). Importantly, the immediate injunctive relief does not
change anything about the steps a voter must take when submitting his or her application or carrier
envelope. And providing a voter whose ballot was improperly rejected “notice” and an opportunity
to “cure” is certainly less likely to depress turnout than the existing risk of wholesale
disenfranchisement. Finally, to the extent the Secretary is concerned about “uniformity,” see
docket no. 93 pp. 6-7, the immediate injunctive relief promotes uniformity. Specifically, the above
relief ensures that all mail-in voters are provided the same protections, rather than leaving local
officials the discretion to determine the extent to which each voter should have his or constitutional

rights protected.”

 

* Under the Secretary’s existing guidance, one county’s EVBB may choose to compare additional
signatures on file with the registrar (and thus, reduce a voter’s risk of rejection) whereas officials
from an adjacent county may choose to forgo those protections. Similarly, under the Secretary’s
existing guidance, one county election official may choose to pursue relief for aggrieved voters
under § 87.127 whereas another may believe that “it’s not [his or her] responsibility to do that.”
Compare docket no. 84, Hancock Dep. at 103:25-106:23 with docket no. 84, Ingram Dep. at 44:22-

95
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 96 of 103

The Court reiterates that the above immediate remedy merely directs the Secretary to
instruct local election officials to interpret and implement existing procedures in the Election Code
in a manner that is consistent with the Constitution. And as the Court has stressed throughout this
Order in response to various arguments by the Secretary, nothing in the remedy requires the
Secretary to do anything outside of its authority. See, e.g., Sections LD & LE, supra. Indeed, the
Secretary has recently issued advisories to local election officials about the mail-in voting
procedures and the signature-comparison requirement, and the Secretary frequently does so in the
days and weeks leading up to elections.™ See, e.g., docket no, 93-2, Exs. B & C. Notably, this is
not the first time that the Secretary has been ordered to issue advisories to local election officials
in order to ensure that the Election Code is not being implemented in a way that violates voters’
rights, OCA-Greater Houston, 2018 WL 2224082, at *5 (ordering Secretary to “distribute notice

to all county elections departments clarifying that they are not to enforce [certain provisions of the

 

46:1. The Court’s order ensures that mail-in voters are provided the same procedural safeguards
irrespective of their county of residence.

°° The Secretary claims that any injunction ordering the issuance of an advisory is inappropriate
because locai officials may choose to disregard the Secretary’s advisory. See docket no. 93 pp. 6-
7. Although the Court is hesitant to even engage with the Secretary’s hypothetical, the Court will
briefly explain why it would be an inappropriate basis to withhold injunctive relief, even assuming
such blatant disregard for the law might occur. For one, the record demonstrates that local election
officials view the Secretary’s advisories as binding instructions. See docket no. 84, Hancock Dep.
at 81:7-11; docket no. 84, McAllen 30(b)(6) Dep. at 40:9-18. In addition, the Secretary’s argument
presupposes that local election officials would choose to knowingly violate voters’ constitutional
rights and, in doing so, risk litigation, termination and/or other consequences. It also ignores that
the Secretary may order compliance and seek an enforcement action from the Attorney General in
the event local officials are violating voters’ constitutional rights. See Tex. Elec. Code § 31.005,
Indeed, the Secretary utilized those procedures in the recent weeks in order to protect the right to
vote from alleged “abuse” by Harris County officials. See note 19, supra. Finally, the risk that
certain local election officials may ignore the Secretary’s guidance is a risk that the Secretary has
apparently taken every time its office issues an election advisory, and to date, it has not stopped
the Secretary from issuing election advisories. Similarly, that unlikely risk provides no basis for
preventing the Court from ordering the Secretary to issue such advisories in this case.

96
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 97 of 103

Texas Election Code]” and stating that “[tjhe notice should explicitly explain” various types of
assistance that a voter is entitled to receive).

In sum, the Court believes that—at Icast for the purposes of the upcoming November 2020
elections—the above framework is narrowly tailored to both provide additional protections for
voters and protect the State’s interests in preventing voter fraud and ensuring the orderly
administration of elections. However, in the event the Secretary ultimately concludes that State
and/or local election officials are not in a position to implement the Election Code’s existing
remedies in advance of the November 2020 elections in a manner that is consistent with the
Constitution, the Secretary may instead provide the advisory to local election officials set forth in
(2)(a).

C. Injunctive Relief for Subsequent Elections

The Court recognizes that the above-injunctive relief is not perfect and may not provide
completely infallible protections such that every eligible voter who casts a mail-in ballot avoids
disenfranchisement in the November 2020 elections. For example, although the Secretary must
advise local officials to provide prompt notice of rejection as set forth above, there are various
reasons why some voters may not receive their notices of rejection prior to the implementation of
a county’s canvassing procedures.*! For this reason, the “cure” procedures available to voters
under § 87.127—via local election officials—will be unavailable to these voters in the upcoming
election. Thus, a long-term solution that addresses these timing issues—by perhaps modifying the
dates governing the signature-comparison process, notice provisions and/or canvassing

procedures—may ultimately be more appropriate for subsequent elections.

 

°! For example, a voter who is away from his or her home county on Election Day may not receive
“notice” that is transmitted by mail or by telephone until he or she returns.

97
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 98 of 103

In addition, and notwithstanding the Secretary’s recent decision to add a sentence regarding
signature comparison to the State’s “dear voter” letter, it may be necessary to add information
regarding signature comparison to the bailot application and carrier envelope as well." See note,
29, supra. Even following the Secretary’s revisions to the State’s general “dear voter” letter, there
remains a substantial risk that voters will submit their applications and carrier envelopes without
knowing that the signatures on each document must match. See id. Providing information
regarding the signature-matching requirement on the documents actually being signed appears to
be a far more appropriate method for ensuring that each voter is aware of the requirement as he or
she signs the documents. It is therefore unsurprising that at least one other state has added language
regarding the signature-comparison procedures to ballot applications and carrier envelopes in
response to similar challenges. See Saucedo, 335 F. Supp. 3d at 218.

Finally, a “notice” and “cure” procedure that is more robust than the remedy provided in -
the existing Code provisions may be appropriate for subsequent elections. Moreover, the Texas
legislature may be in a better position to design those specific procedures. Indeed, the legislature
has set forth step-by-step “cure” procedures for voters who make other mistakes while voting, and
ultimately, a similar jegislative framework for signature “mismatch” voters may ultimately be the
most appropriate solution for addressing the procedural deficiencies inherent in the existing
process.

Thus, although the Court believes a narrowly-tailored solution is appropriate for the

November 2020 elections in order to (i) protect voters’ rights and the State’s interests, and

 

® The Court has determined that such a remedy would be inappropriate as part of the immediate
injunctive relief ordered in this case because the record indicates that local election officials have
already printed the ballot applications and carrier envelopes for the November 2020 elections. See
docket no. 93-2 { 10; docket no. 93-1 4 6.

98
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 99 of 103

(ii) avoid substantial confusion and/or burdens on the eve of the elections, it is clear that additional
safeguards may be required once the State’s arguments regarding the impending nature of the
November 2020 elections are no longer part of the requisite balancing analysis. Importantly, a
declaration submitted by the Secretary’s Director of Elections concedes that a detailed framework
of relief similar to that requested by Plaintiffs “would not necessarily impose a significant burden
on the Secretary of State’s office” under “normal circumstances.” Docket no. 93-2 J 9.
Accordingly, ihe Court will hold a hearing following the November 2020 elections to determine
whether it is appropriate to enjoin the signature-comparison process during subsequent elections
absent more robust procedural protections for voters who cast their ballots by mail.
IV. The Parties’ Other Claims and Motions

In this case, the Court has determined that it is appropriate to limit the scope of this Order
to the ‘adjudication of Plaintiff Weisfeld’s and Plaintiff CTD’s due process and “undue
burden”/"right to vote” equal protection claims against the Secretary. Specifically, the Court has
determined that it is appropriate to focus this Order on the theories against the Secretary that
numerous Courts have found to be meritorious in analogous challenges to similar mail-in ballot
signature-comparison procedures. See Saucedo, 335 F. Supp. 3d 202; Zessar, 2006 WL 642646;
Martin, 341 F. Supp. 3d 1326; Detzner, 2016 WL 6090943; Frederick, 2020 WL 4882696: Self
Advocacy Sols. N.D., 2020 WL 2951012; Raetzel, 762 F, Supp. 1354. The Court understands that
time is of the essence in this case, and a complete analysis of each Plaintiffs’ standing and/or the
merits of the other claims at this time would only serve to delay this Court’s Order, without
significantly impacting the scope of the appropriate relief. Indeed, the Court need only find that
one Plaintiff's due process and/or equal protection claim against the Secretary has merit in order

to issue the injunctive relief described in Section Il. And the Court is cognizant that any

99
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 100 of 103

unnecessary delay in the issuance of this Order may impact both the implementation of the
appropriate relief and/or the Secretary’s ability to appeal this Order, in the event the Secretary
believes doing so is appropriate.

Thus, based on the adjudication of the claims addressed in this Order, Plaintiffs’ Motion
will be granted in part and the Secretary’s Motion will be denied in part, and as set forth above,
and partial, immediate injunctive relief will be ordered based on the claims addressed in this Order.
To the extent Plaintiffs’ Motion and the Secretary’s Motion address other claims and/or seek other
relief, the motions will be held in abeyance. Similarly, all other pending Motions for Summary
Judgment in this case will also be held in abeyance.

Following the November 2020 elections and/or the resolution of any appeal of this Order,
the Court will set a hearing at which the parties may address whether additional injunctive relief
is appropriate based on Plaintiff Weisfeld’s and Plaintiff CTD’s due process and “undue
burden”/"right to vote” equal protection claims against the Secretary. At the same hearing, the
parties may also address the extent to which it is necessary for the Court to resolve the merits of
the pending motions for summary judgment (to the extent they are not resolved by this Order)
and/or otherwise adjudicate the parties’ other remaining claims.

CONCLUSION AND ORDER

For the reasons set forth in Sections I and II of this Order, Plaintiffs’ Motion for Summary
Judgment (docket no, 65) is GRANTED IN PART, and the Secretary’s Motion for Summary
Judgment (docket no. 70) is DENIED IN PART. Specifically, Plaintiffs’ Motion is GRANTED
to the extent Plaintiff Rosalie Weisfeld and Plaintiff Coalition of Texans with Disabilities seck

summary judgment on their due process claims (“Count One”) and “undue burden”/’right to vote”

100
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 101 of 103

equal protection claims (“Count Two”) against the Secretary, and the Secretary’s Motion is

DENIED as to those claims.

As set forth in Section III of this Order, the Court hereby ENJOINS the Secretary to

implement an immediate remedial plan for the November 3, 2020 elections consistent with the

following terms:

(1) The Secretary must—within ten (10) days of this Order—provide a copy of this
Order to all local election officials and issue an advisory notifying all local election
officials that the rejection of a voters’ ballot.on the basis of a perceived signature
mismatch is unconstitutional if the voter is not provided with (a) pre-rejection
notice of a perceived mismatched signature and (b) a meaningful opportunity to
cure his or her ballot’s rejection.

(2) Further, in order to protect voters’ rights in the upcoming November 2020 elections,
the Secretary must—within ten (10) days of this Order—either:

(a) Issue an advisory to all local election officials notifying the election officials
that—in light of the Court’s determination as to the constitutionality of the
existing procedures—mail-in ballots may not be rejected on the basis of a
perceived signature mismatch under Texas Election Code § 87.041(b}(2)
during the upcoming November 2020 elections; or

(b) Issue an advisory to all local election officials notifying the election officials
that—in light of the Court’s determination as to the constitutionality of the
existing procedures—the Constitution requires the following:

(i)

 

Before rejecting a ballot on the basis of a perceived signature
“mismatch,” any EVBB and/or SVC must compare the
signatures on the voter’s application and carrier envelope with
all other signatures from the prior six years that are on file with
the county clerk or voter registrar so that the EVBB and/or SVC
can “confirm” its initial determination that a ballot should be
rejected;

Voters whose signatures are perceived to be mismatching
following the comparison in (2)(b)(i} must be mailed notice of a
rejected ballot within one day of the EVBB’s and/or SVC’s
rejection determination, and the notice must (a) advise the voter
that—in the event the voter believes his or her ballot was
improperly rejected—the voter may seek relief by contacting an

3 Additional details regarding the required scope of the immediate injunctive relief are provided
in Section ITLB of this Order, supra. See also notes 49, 50, 51, 52 & 53,

101
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 102 of 103

ili

appropriate election official and (b) provide the appropriate
local election official’s (or officials’) telephone number and
mailing address;

In the event a voter whose signatures are perceived to be
mismatching provided his or her phone number on the voter’s

_ ballot application, local election officials must make at least one

phone cal! to that number within one day of the EVBB’s and/or
SVC’s rejection determination, and on the call, the election
official must (a) notify the voter of his or her ballot’s pending
rejection based on a perceived signature mismatch, (b) advise
the voter that—in the event the voter believes his or her ballot
was improperly rejected—the voter may seek relief by
contacting an appropriate election official, and (c) provide the
appropriate local election official’s (or officials’) telephone
number and mailing address; and

In the event any voter notifies the appropriate local election
official(s) that his or her ballot was improperly rejected based on
a perceived signature mismatch or claims that he or she signed
both the application and the carrier envelope, the appropriate
county election officer must pursue a challenge on behalf of the
voter pursuant to § 87.127, unless the voter explicitly informs
the county election officer that he or she does not wish for the
official to pursue relief on the voter’s behalf.

(3) Finally, in the event any local election official fails to comply with any of the
Secretary’s advisories described above, the Secretary must advise the local election
official that he or she is “imped[ing] the free exercise of a citizen’s voting rights”
in violation of the Constitution, and the Secretary must order “the person to correct
the offending conduct” pursuant to § 31.005.

For the reasons set forth in Section IV of this Order, all pending Motions for Summary

Judgment (including Plaintiffs’ Motion and the Secretary’s Motion to the extent they are not

further notice from the Court.

resolved by this Order) (docket nos. 64, 65, 66 & 70) are hereby HELD IN ABEYANCE until

Following the November 2020 elections and/or the resolution of any appeal of this Order,

the Court will set a hearing in this case. At the hearing, the parties should be prepared to address

(i) whether additional injunctive relief is appropriate based on Plaintiff Weisfeld’s and Plaintiff

CTD’s due process and “undue burden”/"right to vote” equal protection claims against the

102
Case 5:19-cv-00963-OLG Document 99 Filed 09/08/20 Page 103 of 103

Secretary (see Section IILC, supra), and (ii) the extent to which it is necessary for the Court to
resolve the merits of the pending motions for summary judgment and/or otherwise adjudicate the
parties’ other remaining claims (see Section IV, supra).

IT IS SO ORDERED.

SIGNED this ) day of September, 2020. DUA \

ORLANDO L. GARCIA
Chief United States District Judge

103
